 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix ATo ALL MEMBERS OF UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES OFTHE PLUMBING AND PIPEFITTING INDUSTRY OF THE UNITED STATES AND CANADA(AFL), LOCAL 106Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct, we herebynotify you that:WE WILLNOT engage in or induce or encourage the employees of Columbia-SouthernChemicalCorporation,Mid-Valley UtilityConstruction Company,Layne-LouisianaCompany,Inc.,Sline Industrial Painters,R. E. Heidt Con-structionCompany,T. E. HudgensCompany,Inc.,Cyclone Fence Division ofAmericanSteeland Wire Company,or any other employer,to engage in astrike or concerted refusal in the course of their employment to use,manufac-ture, process, transport,or otherwise handle or work on any goods,articles, orcommodities,or to perform any services for their employer where an objectthereof is to force or require Columbia-SouthernChemicalCorporation or anyother employer or person to cease doing business with Westheimer Rigging andHeavy Hauling Company, Inc.UNITED ASSOCIATION OF JOURNEYMENAND APPRENTICES OF THE PLUMBINGAND PIPEFITTING INDUSTRY OF THEUNITED STATES AND CANADA (AFL),LOCAL 106,Labor Organization.Dated----------------By----------------------------------------------(Agent or Representative)Thisnotice must remain posted for 60 days from the date hereof,and must not bealtered,defaced, or covered by any other material.SEARSROEBUCK ANDCOMPANYandSEARSROEBUCKEMPLOYEES'COUNCIL,LOCAL 1635,RETAIL CLERKS INTERNATIONALASSOCIATION,AFL.Case No. 1-CA-1402.October 5, 1954Decision and OrderOn January 27, 1954, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent and theIntervenor filed exceptions to the Intermediate Report and briefs insupport thereof.The General Counsel filed a brief in support ofthe Intermediate Report.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case,' and hereby adopts the findings, conclusions, and recom-'TheRespondent's request for oral argument is denied as the record,the exceptions,and the briefs,in our opinion,adequately present the issues and the positions of theparties.110 NLRB No. 30. SEARS ROEBUCK AND COMPANY227mendations of the Trial Examiner only to the extent consistentherewith.'1.We agree with the Trial Examiner that the Respondent, by itsconduct as set forth in detail in the Intermediate Report, unlawfullyinterfered with, assisted, and contributed support to Sears RoebuckEmployees' Council (unaffiliated), and thereby violated Section 8 (a)(2) of the Act.'We do not agree, however, that the Respondent'sconduct constituted domination of the unaffiliated Council within themeaning of Section 8 (a) (2)."2.We do not agree with the Trial Examiner that the Respondentviolated Section 8 (a) (5) of the Act by refusing to bargain with theCharging Party, the Retail Clerks.In 1950, the Board conducted separate elections among the em-ployees in the Respondent's four stores in the greater Boston area todetermine whether those employees desired to be represented for col-lective-bargaining purposes by the Retail Clerks or by the unaffiliatedCouncil.In each case, the employees voted for representation bythe unaffiliated Council.On January 5, 1951,5 the Board certifiedthe unaffiliated Council as bargaining representative for the employeesin each of the four stores.Thereafter, on April 14, 1952, the un-affiliated Council and the Respondent entered into separate but vir-tually identical collective-bargaining contracts for the employees ineach of the four stores.These contracts were not scheduled to ter-minate before January 31, 1954, but they did provide for reopeningon wage matters on February 1, 1953.Under circumstances set forth more fully in the Intermediate Re-port, the unaffiliated Council held a meeting in January 1953 at whicha majority of the members present voted to affiliate with the RetailClerks.Separate tallies of ballots were kept for the two constituentlocals of the CouncilsMembers of Local No. 1, who comprised em-ployees at the Fenway store, voted 215 for affiliation and 25 against;2 The Respondent moved to remand this proceeding for a new hearing on the groundthat the Trial Examiner had shown bias and prejudice.This charge of bias and prejudiceis not based on any alleged statements of the Trial Examiner which might indicate that heprejudged this case nor upon the Trial Examiner's conduct or rulings made at the hear-ing, but is directed to his findings and conclusions,and the analysis of the facts and lawupon which they ale based,as set forth in his Intermediate Report. Possible errors of thissort are hardly sufficient to establish bias and prejudiceAccordingly,we reject the chargeof bias and prejudice and deny the motion to reopen this proceeding.8In view of our finding hereinafter that no question concerning representation was, orcould have been, raised by the Retail Clerks "representation claim" of January 22, 1953,we do not regard the Respondent's continued recognition of Sears Roebuck Employees'Council(unaffiliated)thereafter as part of this unlawful assistanceRoegelcin ProvisionCompany,99 NLRB 830;William Penn Broadcasting Company,93 NLRB 1104. As setforth in the section herein entitled "The Remedy," however, we shall order that Respondentwithdraw recognition from the unaffiliated Council.4 SeeWagner Iron Works,104 NLRB 445.5 The Trial Examiner inadvertently states the date of the certifications as 1952.8 The record is confusing as to the number of locals in the Council.Apparently a LocalNo 3 (or Group No 3) existed, but no evidence appears relating to its participation in theaffiliation meeting. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDmembers of Local No. 2, which consisted of employees at the Cam-bridge store, voted 53 for and 51 against the change of affiliation.On January 24, 1953, the Retail Clerks granted a charter to "Sears.Roebuck Employees' Council, Local 1635." This affiliated group hadas officers the former officers of Local No. 1 of the unaffiliated Council.On January 22, 2 days before the charter was granted, Attorney Roit-man, who had previously represented the unaffiliated Council, wroteto the Respondent's area manager, McDermott, advising the latterof the affiliation of the Council with the Retail Clerks and requestingreopening of "the contract" on wages.The Respondent refused to.recognize or deal with the group affiliated with the Retail Clerks with-out some showing that it was legally required to do so.After a period of disorganization following upon the affiliation ac-tion, new officers of the unaffiliated Council were appointed. There-after, the Respondent bargained with these new officials as represent-atives of the unaffiliated Council, while refusing to deal with therepresentatives of the newly affiliated group. It is this bargainingwith the unaffiliated Council and the refusal to bargain with the affili-ated group which the Trial Examiner, found constituted a violationof Section 8 (a) (5) of the Act.Certain factors must be kept in mind in determining the Respond-ent's bargaining obligation under the circumstances of this case.First, the Board had certified the unaffiliated Council as the bargain-ing representative of the employees in the Fenway store after anelection in which the employees had voted decisively against represen-tation by the Retail Clerks.Second, the Respondent had a collec-tive-bargaining contract with the unaffiliated Council that was notdue to terminate until January 31,1954. Third, the unaffiliated Coun-cil although battered was not defunct. In this posture, if, after thedisaffiliation vote, the Retail Clerks had petitioned the Board for achange in the certification issued by the Board to show that the Coun-cil affiliated with the Retail Clerks was the bargaining representa-tive, the Board would have denied the motion.' If the Council affili-ated with the Retail Clerks had filed a representation petition seekingan election among the Fenway store employees, the Board would havedismissed the petition under its normal contract-bar rules because theexisting contract with the unaffiliated Council was not due to expirefor almost another year.This is not a case for the application of theBoard's "schism" doctrine as an exception to the contract-bar rule," asthe General Counsel concedes.He argues, and the Trial Examinerhas found, that the present situation is governed by theHarris-Wood-7GulfOilCorporation,109 NLRB 861.8 Allied Container Corporation,98 NLRB 580;Dick Brothers,Inc.,107 NLRB 1054 ;Barton Distilling Company,106 NLRB 361;Boyle-Midway,Inc, 97NLRB 895 SEARS ROEBUCK AND COMPANY229-soncase,' in that the Retail Clerks"was the same as, or the successor-to" the certified unaffiliated Council,and that the Respondent wastherefore obligated to bargain with the former organization.In theHarris-Woodsoncase, the Board found that the respondent-employer had unlawfully refused to bargain with an industrial uniondirectly affiliated with the C. I. 0., and directed the employer to bar-gain with that union.Subsequently,the industrial union affiliatedwith TextileWorkersUnion of America,C. I. 0., as the result of avote of an overwhelming majority of the employees in the old union.Thereupon,the Textile Workers moved to substitute its name for thatof the industrial union in the Board's bargaining order.The Boardgranted the motion,finding that,for the purposes of the bargainingorder,the two organizations were the same in view of the fact thatthe bulk of the members and all the officers were the same.It is sig-nificant that after the change of affiliation,no organization remainedwhich claimed to be the original labor union.TheHarris-Woodsondoctrine must be limited to the particularfacts of that case.10 It was not intended to be a vehicle for undermin-ing the Board's contract-bar rule or for encouraging raids on an ex-isting bargaining representative during the life of a valid collective-bargaining agreement.In the present case,the certified bargainingrepresentative did not disappear after the disaffiliation action. Somebut not all members shifted to the new organization;most but not allofficers transferred their allegiance to the Retail Clerks.The certifiedunaffiliated Council continued to exist and to represent employees atthe Fenway as well as at the Cambridge store 11 The Retail Clerkstherefore stands forth not as thealter egoof the certified unaffiliatedCouncil, but like any other union which,during the life of a validbargaining contract,has succeeded in diverting to itself from therecognized bargaining representative the support of a majority of em-ployees in the bargaining unit.As, at the time the Retail Clerks madeits request for bargaining,the Respondent's contract with the unaffil-iated Council still had approximately 1 year to run,the demand cre-ated no question concerning representation.If, instead of making the-demand, the Retail Clerks had filed a representation petition, theBoard would have dismissed it. For the same reasons, the Respondentwas free to ignore the demand and to continue dealing with the bar-gaining representative recognized by the outstanding collective-bar-gaining agreement.9Harris-WoodsonCo , Inc.,77 NLRB 819, amended85 NLRB 1215,enfd. 179 F. 2d 720(C A.4).10 See the recently issuedGulf Oilcase,supra.118 (a)(5) charges were filed by the Retail Clerks as to Respondent's refusal to bargainwith the Retail Clerks at the Cambridge store based on the same exchange of letters andthe same set of events as is present here. The Regional Director dismissed those chargesand the General Counsel upheld the Regional Director on appeal. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that the Respondent, by assisting the unaffili-ated Council, but not by bargaining with the unaffiliated Council, has-violated Section 8 (a) (1) and (2) of the Act.We find also, contraryto the Trial Examiner, that the Respondent did not violate Section &(a) (5) of the Act by its refusal to bargain with the Retail Clerks,,and we shall dismiss those allegations of the complaint.THE 11EMEDYAs we have found that the Respondent unlawfully assisted Sears.Roebuck Employees' Council (unaffiliated), we shall, in order to ef-fectuate the policies of the Act, order that the Respondent cease recog-nizing that labor organization as the collective-bargaining representa-tive of any of the Fenway store employees unless and until it shallhave been certified as such representative by the Board.The violations of the Act which the Respondent committed are per-suasively related to other unfair labor practices proscribed by the Act,and the danger of their commission in the future is to be anticipatedfrom the Respondent's conduct in the past. The preventive purposesof the Act will be thwarted unless our order is coextensive with thethreat.In order, therefore, to make more effective the interdepend-ent guarantees of Section 7, to prevent a recurrence of unfair laborpractices, and thereby minimize industrial strife which burdens andobstructs commerce, and thus effectuate the policies of the Act, weshall order the Respondent to cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of the Act.-OrderUpon the entire record in this case, and pursuant to Section, 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Sears Roebuck and Com-pany, Boston,Massachusetts, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Recognizing Sears Roebuck Employees' Council (unaffiliated)as the bargaining representative of any of its employees at its Fenwaystore in Boston, Massachusetts, for the purpose of collective bargain-ing with respect to grievances, labor disputes, wages, rates of pay,hours of employment, and other conditions of employment, unless anduntil said labor organization shall have been certified by the NationalLabor Relations Board.(b)Performing and giving effect to its agreement of April 14, 1952,or to any extension or renewal thereof or any superseding agreement SEARS ROEBUCK AND COMPANY231with said labor organization, unless and until such organization shallhave been certified by the National Labor Relations Board.12(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining, or other mutual aidor protection, and to refrain from any or all of such activities, exceptto the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from Sears RoebuckEmployees' Council (unaffiliated) as the representative of any of itsemployees at its Fenway store in Boston, Massachusetts, for the pur-pose of collective bargaining with respect to grievances, labor disputes,wages, rates of pay, hours of employment, and other conditions of em-ployment, unless and until said labor organization shall have been cer-tified by the National Labor Relations Board.(b)Post at its Fenway store in Boston, Massachusetts, copies of thenotice attached hereto and marked "Appendix." 13Copies of saidnotice, to be furnished by the Regional Director for the First Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof, andmaintained by it for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byand other material.(c)Notify the Regional Director for the First Region, in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.AND IT is FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges (1) that the Respondent violated theAct by dominating Sears Roebuck Employees' Council (unaffiliated),and (2) that the Respondent violated the Act by refusing to bargainwith the Charging Union.MEMBERS PETERSON and BEESON took no part in the consideration ofthe above Decision and Order.22Nothing herein shall be construed to require that the Respondent vary or abandonthe terms or conditions of employment established in said agreement of April 14, 1952,or to prejudice the assertion by the employees of any rights they may have thereunder.v In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT recognize Sears Roebuck Employees' Council (un-affiliated) as the representative of any of our employees at our Fen-way store in Boston, Massachusetts, for the purpose of collectivebargaining with respect to grievances, labor disputes, wages, ratesof pay, hours of employment, and other conditions of employment,unless and until said labor organization shall have been certifiedby the National Labor Relations Board.WE WILL NOT perform or give effect to our agreement of April14, 1952, or to any extension or renewal thereof or any supersed-ing agreement with said labor organization, unless and until suchorganization shall have been certified by the National Labor Rela-tions Board.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to en-gage in other concerted activities for the purpose of collectivebargaining, or other mutual aid or protection, and to refrain fromany or all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.WE WILL withdraw and withhold all recognitionfrom SearsRoebuck Employees' Council (unaffiliated) as the representativeof any of our employees at our Fenway store in Boston, Massa-chusetts, for the purpose of collective bargaining with respect togrievances, labor disputes, wages, rates of pay, hours of employ-ment, and other conditions of employment, unless and until saidlabor organization shall have been certified by the National LaborRelations Board.SEARS ROEBUCK AND COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. SEARS ROEBUCK AND COMPANY233Intermediate ReportSTATEMENT OF THE CASEThis matter arises upon a complaint dated June 16, 1953,1 by the General Counsel 2of the National Labor Relations Board, herein called the General Counsel and theBoard respectively, through the Regional Director for the First Region (Boston,Massachusetts), against Sears Roebuck and Company, herein called the Respondent,which alleged in substance that the Respondent had: (1) On and after January 22,1953, refused to bargain collectively with the Union as the exclusive representative ofall its employees in the appropriate union; (2) from on or about January 23, 1953,dominated, assisted, contributed to the support of, and interfered with the adminis-tration of Sears Roebuck Employees' Council,3 hereinafter referred to as the un-affiliated Council and its Local No. 1; and (3) by various enumerated acts interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act, thereby violating Section 8 (a) (1), (2), and (5) and Section2 (6) and (7) of the Labor Management Relations Act, 1947, 61 Stat. 136, hereincalled the Act.The Respondent and the unaffiliated Council duly filed their answers,each of which admitted certain allegations of the complaint but denied the commis-sion of any unfair labor practices.Copies of the various charges and amendmentsthereof, complaint, and notice of hearing thereon were duly served upon the Re-spondent, the Union, and the unaffiliated Council.Pursuant to notice, a hearing was held from July 7 to 23, 1953, in Boston, Massa-chusetts, before the duly designated Trial Examiner.The General Counsel, theRespondent, the Union, and the unaffiliated Council were represented by counsel.All parties participated in the hearing and were given full opportunity to be heard,to examine, and to cross-examine witnesses, to introduce evidence bearing upon theissues, and to present oral argument and file briefs and proposed findings of fact orconclusions of law or both. Briefs were received from the General Counsel, the Re-spondent, the Union, and the unaffiliated Council on October 6, 1953.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:-FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSears Roebuck and Company is, and has been at all times material herein, a cor-poration duly organized under and existing by virtue of the laws of the State of NewYork.At all times material herein the Respondent has maintained its principal officein Chicago, Illinois, and a store at 201 Brookline Avenue, Boston, Massachusetts,hereinafter called the Fenway Store, at which store and its other several storesthroughout the United States it is now and has been continuously engaged in thebusiness of retail and mail order merchandise.At its Boston store annual purchasesexceed $400,000, of which approximately 80 percent is shipped directly to said storefrom points outside the Commonwealth of Massachusetts; at its Boston store annualsales exceed $2,000,000, of which approximately 5 percent represents shipmentsmade directly to points outside Massachusetts.The Respondent admits, and the Trial Examiner finds, that the Respondent is en-gaged in commerce within the meaning of the Act.If.THE LABOR ORGANIZATIONS INVOLVEDSears Roebuck Employees' Council, Local 1635, Retail Clerks International As-sociation,AFL, and Sears Roebuck Employees' Council unaffiliated and its Local"The complaint was based upon an original charge filed February 17, 1953, and sub-sequently amended, by Sears Roebuck Employees' Council, Local 1635, Retail Clerks Inter-nationalAssociation, AFL, hereinafter called the Union or the affiliated Council.2 This term specifically includes the attorney appearing for the General Counsel at thehearing.8 The Sears Roebuck Employees' Council, an independent labor organization and thecertified bargaining representative of Respondent's employees at the Fenway store, isreferred to herein prior to January 21, 1953, as the "Council." Subsequent to the abovedate two organizations claimed to be the "Council."Herein that organization whichaffiliatedwith Retail Clerks International Association, AFL, will be referred to as the"affiliated Council" while the other group will be known as the "unaffiliated Council."The unaffiliated Council's motion to intervene herein was granted prior to thehearing. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo. I are each labor organizations admitting to membership employees of the Re-spondent.III.THE UNFAIR LABOR PRACTICESA. The facts1.Origin of the affiliated CouncilWhile this case actually deals with events beginning in January 1953, it is necessaryto go back to approximately 1938-about the time when, as Respondent Counselpointed out, company-dominated unions were being formed in great numbers-when one Roy Webber, an employee of the Respondent's Fenway store, succeededin organizing the employees of said store into an organization known as the SearsRoebuck Employees' Council.From that time on until January 21, 1953, thisCouncil dealt with the Respondent for and on behalf of the employees of the Fenwaystore in respect to -their wages, hours, and working conditions. Subsequently whenemployees of the Respondent's Cambridge store formed a similar Council, theCouncil at the Fenway store became known as Group or Local No. 1 and that atCambridge became known as Group or Local No. 2.Under the constitution adopted each of these locals had its own chairman, vicechairman, secretary and treasurer, and representatives from various groups andclassifications of employees in the store elected by the membership at an annualconvention held each November. Superimposed above these groups or locals wasa body known as the supreme executive council composed of the officers of thelocals plus two representatives from each local.At an annual convention heldin January of each year these members of the supreme executive council electedfrom among its own members the supreme chairman, the supreme vice chairman,and the supreme board's secretary and treasurer.This supreme executive boardwas the supreme body of the Council and responsible for its welfare between con-ventions.As a matter of fact, however, history indicates that the Council waspretty much of a "one man show" for the reason that from the time of the foundingof the Council until January 13, 1953, Roy Webber was its one and only supremechairman.4Since its formation the Respondent has dealt with the Council on wages, hours,and working conditions as well as grievances and other matters.However untilApril 14, 1952, these negotiations resulted not in signed agreements between theparties but only in unsigned "statements of policy" issued unilaterally by theRespondent.In cases numbered 1-RC-1446 and 1-RC-1506 5 the Board decided in 1950 thequestion of the appropriate unit as follows:We therefore find that at each of the Employer's stores in Boston, Cambridge,Waltham, and Woburn, the following unit is appropriate for the purposes ofcollective bargaining:All selling and nonselling employees, including auditing department em-ployees, but excluding group office personnel, executives, personnel departmentemployees, leased department employees, employee cafeteria personnel, servicestation employees, drivers and helpers, guards, professionals and supervisorsas defined in the Act.As a result of elections ordered in said cases the Council was certified as thebargaining agent for the employees in each of these four appropriate units, includingthe Fenway store on January 5, 1952. The Retail Clerks Association had been theCouncil's unsuccessful opponent on these ballots.InDecember 1951 the Respondent and the Council sat down at negotiationslasting into early 1952 at which time they arrived at 4 separate, but almost identical,contracts involving the 4 appropriate units.On April 14, 1952, these contractswere executed by the parties.By the terms of these agreements each was to remainin force and effect until January 31, 1954, and each provided it could be reopenedon wages on February 1, 1953.Not too long after the execution of these agreements Webber became convincedthat the Council was becoming weaker and weaker, a feeling which he said hadbeen growing upon him since the war.He had at least one exploratory meetingwith John Lind, an organizer for the Union, regarding the possibility of the Councilseeking affiliation with the Retail Clerks Union.4 In addition Webber was also the only chairman of Local No. 1 untilthe year 1950 whenhe declined the nomination therefor5 91 NLRB 1411, 1414. SEARS ROEBUCK AND COMPANY235At the July 1952 convention of the supreme executive board of the Council the'question of affiliation with the Union together with certain proposed amendmentsto the Council's constitution to facilitate that objective were brought up for con-sideration but defeated by a vote of 5 to 2. This motion had been moved byemployee Bill Bailey, the vice chairman of the executive board. It was opposed bydelegates from Local No. 2 who included Edna Donovan, secretary-treasurer of theSupreme Executive Board, and Representative Dick Gannon.In November 1952, the annual Council election was held.Webber did not becomea candidate to succeed himself so Bailey was elected chairman of Local No. 1. Theunsuccessful candidate for the office of vice chairman was one Angelo (Angy)Giammasi.On January 13, 1953, the supreme executive board held its annual conventionat which its new officers were elected. "Bill" Bailey who had been the vice chairmanof the supreme executive board the previous year was elected supreme chairmanin a contest against Humbert (Bert) Lodi, chairman of Local No. 2. Edna Donovanof Local No. 2 was elected treasurer and Dorothy Furlong of Local No. 1 becamesecretary.At this convention the new supreme executive board reversed its prior vote onthe question of affiliation with the Union, voting 5 to 2 to seek affiliation with theRetail Clerks Union.Also by a vote of 5 to 2 the supreme executive board passedamendments to its constitution whereby any proposal for dissolution of the Councilor affiliation of the Council with any other labor organization was to be decided bya majority vote of the entire membership present and voting at a ballot vote.The next day Bailey posted the following notice in the Fenway store on a posterapproximately 20 by 30 inches:NOTICEMEMBERSHIP MEETING OF SEARS ROEBUCK EMPLOYEES'COUNCILMEMBERS CON-STITUTIONALREFERENDUMMEETING HOTEL LENOX JANUARY21 AT 6:30 PMBOSTONThe Convention of the Council proposes Affiliation with Retail Clerks Int.Assn.A. F. of L.Supreme Executive Board Sears Roebuck Employees'CouncilBILL BAILEY,Chairman.S.ADAMSON,Vice Chairman.Mrs. EDNA DONOVAN,Treas.D. FURLONG,Secy.H. BROIDE,Representative.D. CONOWAY.C. MONTGOMERY.Sandwiches & Coffeewill be servedA similar notice was posted at approximately the same time at the Cambridge andother stores.On January 20, McDermott 6 had the employees of the Fenway store as wellas the other various stores and establishments of Respondent in theBoston areaassembled, and addressed them on the subject of the affiliation vote to be takenJanuary 21 in accordance with the above notice.The speech was repeated thefollowing day. In a carefully prepared seven-page typewritten speech McDermottmade a strong plea to the assembled employees that they reject affiliation withthe Retail Clerks citing numerous economic and other reasons why Respondentthought the employees should oppose such affiliation.General Counsel concededthat this speech was protected under Section 8 (c), the so-called "free-speech"provision of the Act.However the employees could have labored underno illu-sions asto the Respondent's desire in the matter after the speech. In view of thedefense raised here,itisinteresting to note that nowhere in the speech didMcDermott even suggest that the Council lacked the capacity to affiliate with theUnion or that such affiliation would be unconstitutional. Indeed he urged allemployees to vote so that the question would not be determined by a small minority.He stressed the importance of the decision before the employees.He stated at thebeginning"I want to make it clear at the outset that the decisionas towhom youwant to represent you for purposes of collective bargaining isyours-and onlyyours."4 McDermott as the Boston group manager of Respondent Is in charge of all of theRespondent's stores in the greater Boston area including all those mentioned herein. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is testimony, specifically contradicted by McDermott, to the effect that atthe conclusionof his speech McDermott flatly stated that no matter which waythe vote went, Respondent would "abide by it."Although this statement is notincluded in the typewritten version of the speech which McDermott claimed to havefollowed faithfully, the undersigned is inclined to believe he made such statementfor the simple reason that such was implicit in the speech itself as well as in the factthat the speech was delivered at all.Under date of January 19, 1953, Bailey had written the Respondent on station-ery bearing the letterhead of the Union the following letter addressed to ThomasMcDermott:The Retail Clerks International Association, A. F. of L. is now engaged inactivity among the members of the Retail Stores for selection as collective bar-gaining agent of these employees.You are hereby advised that the Sears' em-ployees have already officially voted to select this union as it collectivebargain-ing agent.In view of these facts, we request the opportunity to address the employeeson company time and property concerning this important matter.We under-stand that you have seen fit to personally address the employees on the subjecton company time and property and we are taking this occasion to request anequal opportunity for this organization.Will you please advise us as soon as possible when we can conduct such ameeting.After its receipt this letter was shown to the Respondent's attorney, Joseph Brand-schain, by Group Manager McDermott.At the urgent request of employee Gannon, Chairman Lodi hurriedly called ameeting of Group No. 2 on January 20, 1953, for the purpose of discussing the pos-sibility of affiliation of the Council with the Union.At this meeting Gannon readthe above-quoted letter from Bailey to McDermott 7 during his plea againstaffiliation.As scheduled the Council held its meeting in the Lenox Hotel on January 21,1953.In advance of the meeting, membership lists of both locals Nos. 1 and 2 ofthe Council had been prepared by the secretaries of the respective locals, Furlongand Donovan, in order that only persons whose names appeared thereon shouldbe admitted to the hall.Furlong and Donovan also assisted with the admittanceof members at the door.About 7 p. m. Bailey opened the meeting by introduc-ing hisinvited guests who appeared on the platform with him and Secretary Fur-long.Except for Harold Roitman, attorney for the Council, these invited guestswere all officials of the Union, including Samuel Myers, international vice presi-dent; Fred Ammond, a local representative; a Miss O'Donnell, an official from thelocal union at Filene's store; and Pat Coleman, another local union representative.After the introduction each guest then said a few words urging the council mem-bers to vote in favor of affiliation with the Union.Bailey announced that theseguests had been invited to answer any questions which the membership might haveand that 1 question per person would be received from the floor through the 6 or8 ushers who had been appointed for the meeting and who were wearing white arm-bands to signify their position.These questions would then be answered fromthe rostrum.Employee Gannon promptly "popped up," according to Giammasi'sdescription, and began calling upon the chair for recognition in such a manner asto cause so much commotion and confusion that Bailey called upon the ushers anda policeman to restore orderThis they did when Gannon sat down as the police-man approached within 4 or 5 feet of him. Thereafter the employees asked numer-ous questions which were answered by Myers or others from the rostrum.Angelo(Angie)Giammasi succeeded in asking two questions, the second of which, de-scribed by Lodi as "outstanding," was to the effect that, if the affairs of the Coun-cilhad gotten in such a precarious condition, why was the matter not taken toarbitration?AlthoughMyers attempted to answer this question, Giammasi in-sisted that Bailey should answer and became incensed when Myers handed Baileya note prior to the time when Bailey answered the question, an answer which provedunsatisfactory to Giammasi.During the question period Gannon again rose and on this occasion moved toadjourn.Although seconded, the motion was ruled out of order.But it createdanother commotion.7 Of all those who knew about the above letter prior to the meeting only McDermotttestified.He testified that he did not know how that letter happened to come into thehands of Gannon.It had returned to Respondent's possession by the time of the hearing. SEARS ROEBUCK AND COMPANY237Following this question period Bailey appointed election tellers,among whomwere Donovan and Furlong, who distributed to those employees listed as members,of the individual locals ballots reading as follows:REFERENDUM BALLOTAre you in favor of strengthening the collective bargaining power of theCouncil by affiliating with theRetail Clerks International Association, A. F.of L.Checkyour choiceYesNoqqThe members voted by locals with tellers checking those eligible to receive bal-lots as well as those depositing their marked secret ballots in the election boxes.The vote in Local No. 1 was recorded and certified as being 215 in favor of affilia-tion to 25 against, and in Local No. 2 as 53 in favor to 51 against.Donovan andLodi, who also acted as election clerks, were among those who signed the secretary'sminutes certifying these results.With the announcement of the results the meetingended about 11 p in.On January 24, 1953, the Retail Clerks International Association granted a char-ter to the Retail Clerks Union, Local No. 1635, Sears Roebuck Employees' Councilof the Retail Clerks International Association.The charter members to whom thischarter was granted were 18 employees of the Respondent including, among others,Nowell (Bill) Bailey, Roy Webber, Harry Broide, and Dorothy Furlong.Thereafter the officers of the affiliated local remained the same as they had beenas Local No. I of the Council. The membership also remained practically identical.By February 11, 1953, 166 employees out of the 294 employed in the Fenwaystore unit had paid their individual dues of $2 per month to the affiliated Council.Of these 106 had paid their dues on or before January 31, 1953. In addition to allthe officers of Local No. 1, all the officers of the supreme executive board of theCouncil abided by the majority vote of the Council's membership on January 21except Donovan.2.Affiliated Council's attempt to bargainRespondent learned the results of the January 21 meeting at the Lenox Hotel intwo ways.Managers Kunz and Fick had made arrangements with employees Gan-non and Lodi to make a report to them regarding that meeting at the SomersetHotel in Boston early in the evening of January 22. Just when and how thesearrangements had been made was not disclosed in the record for that fact cameout during the cross-examination of McDermott on the final day of the hearing.Neither Kunz nor Fick appeared as a witness.Gannon, Lodi, and 2 or 3 unidenti-fied employees gave a full report of the meeting to McDermott, Kunz, and Fickthat evening.McDermott's memory, which was admittedly vague on the subject,was that the report was given in the hotel lobby rather than in one of the meetingrooms the Respondent regularly maintained at the Somerset.Following the making of this report to the Respondent's officials, Gannon tele-phoned Schumb regarding the Council.At the time this telephone call was madeto Schumb's home, it was too late for Schumb to meet with Gannon. This. willbe more fully detailed in a later section of this report.The Respondent's second source of information came through the followingletter dated January 22 to McDermott from Roitman, then counsel for the affiliatedCouncil:As attorney for the Sears Roebuck Employees' Council I wish to adviseyou that on Wednesday, January 21, the Council in accordance with its con-stitution conducted a referendum vote and affiliated itself with the RetailClerksInternationalUnion, A. F. of L. In accordance with thisdecision theCouncilmay in the future call in representatives from the Retail Clerks toassist it in carrying out its collective bargaining functions as representative ofthe employees in the Boston area stores.Let me take this opportunity to also advise you that the Council is reopen-ing the contract on the issue of wages as of February 1 in accordance withthe provisions of the contract.Would you please advise me of the first avail-able time at which the Company can meet with respect to this contractualreopening. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo this McDermott replied on January 28 as follows:I have your letter of January 22, 1953, advising us that Sears Roebuck Em-ployees'Council has conducted a referendum vote and affiliated itself withthe Retail Clerks International Union, A. F. of L. and calling upon us to meetwith you to discuss the reopening of our agreement with the Council,,unaffiliated.8Perhaps you feel that you have adequate legal authority for this seeminglyunusual request. If you do, we would like to look further into the matter.Further correspondence between these two dated January 30 and February 5, 6,and 11, followed the pattern set above.The result of McDermott's tactics in these-letters together with the efforts of one James T. Guffey which began upon hisarrival in Boston from Chicago on February 9, 1953, resulted in the fact that Re-spondent has never recognized the affiliated Council or bargained with it butinstead has bargained with the unaffiliated Council whose origin will be considerednow.3.The origin of the unaffiliated CouncilAs found heretofore within 24 hours after the holding of the affiliationmeetingof January 21 at the Hotel Lenox, Bert Lodi, chairman of Local No. 2, and em-ployee Dick Gannon, also from Local No. 2, together with 2 or 3 unidentifiedemployees went to the Hotel Somerset to reportin fullto the Respondent's topBoston managementon the aforementioned meeting.After concluding this report and at a time too late to hold a conference thatsame evening,Gannon telephoned Attorney Joseph Schumb, a personal friendnever previously connected with the Council, at Schumb's home informing himabout the affiliation of the Council and seeking advice as to what the dissidentfew should do.9Due to thelatenessof the hour Schumb madean engagementtomeet with Gannon at his office the following day and suggested the attendanceof others also.It should be noted here that at thistimeGannon held no office in either theCouncil or any local thereof.Schumb testified that Gannon purported to "employ"Schumb on behalf of the unaffiliated Council upon the verbal suggestion of EdnaDonovan, the secretary-treasurer of Local No. 2 and the only officer of the supremeexecutive board of the Council who failed to abide by the wishes of the majorityas expressed at themeetingof January 21, that Gannon "do whatever was neces-sary to further the interests of the Council [unaffiiatedl."Although everythingdone by Gannon, Lodi, and Giammasi after January 21 allegedly stemmed from theauthority of Donovan in her supreme executive board position,it isnoteworthythat Donovan herself was not calledas a witnessat the hearing nor was her failureto appear explained in any way.Despite his greatprominencein the affairs lead-ing to the unaffiliated Council, Gannon also failed to take the stand.It should also be noted here that the two officers of the unaffiliated Council,Lodi and Giammasi, testified at length at the hearing as to their own and Donovan'sgreat objections to the purpose and conduct of themeetingof January 21 which,according to both witnesses, were expressed loudly and widely both at and afterthatmeeting.This evidence conflicts with uncontradicted documentaryevidenceproduced at the hearing that: (I) Donovan and Lodi, after assisting with the votingon January 21, certified the results of that vote in the secretary's minutes withoutnoting any objections thereto; and (2) Giammasi on January 23 requested andreceived two union authorization cards which he voluntarily executed.19Neitherof these acts tends to corroborate the oral testimony given by Lodi and Giammasiat the hearing which is another reason why the undersigned was forced to viewthe testimony of these two witnesses with skepticism, if not distrust.:This is the first occasion on which the word "unaffiliated"was used inconnection withthe name of the Council. Thereafter such use became general9 Although the exact times of making the report and telephoning the attorney are notdefinitely set in the record, it appears from the lateness of the telephonecall and fromthe fact that Gannon did not mention the appointment to Lodi until the morning ofJanuary 23, although the two had been together at the Hotel Somerset the evening before,that the telephone call occurred after the meeting at the Somerset.io At the hearing Giammasi attempted to claim that he was "coerced" into signing theunion cardBut the facts adduced from Giammasi himself show that, after taking somebantering from fellow employees about joining the Union, Giammasi voluntarily soughtout an employee with a union card and, after having spoiled the first card in attemptingto execute it, voluntarily requested a second card which he filled out properly. SEARS ROEBUCK AND COMPANY239Gannon was the only person who really objected at the January 21 meeting. Itmust be recalled that it was he who insisted upon the meeting of Local No. 2 onJanuary 20 to consider the question of affiliation prior to the Lenox Hotelmeetingand that it was he who arrived there with the letter Bailey had written to Respondenton stationery of the Retail Clerks on January 19, which Gannon publicly displayed inhis efforts at that meeting to secure a vote against affiliation.While the record failsto disclose how Gannon secured possession of this letter, the conclusion is irresistibletherefrom that Gannon was in close touch with the Respondent's top managementwhich had possession of that letter previously.About noon on January 23, Gannon kept his engagement with Attorney Schumbin his office as arranged the previous evening.He took Lodi with him. Accordingto Schumb, due to the complexities of the case, all he was able to do at the time ofthis consultation was to suggest the appointment of an "administrator" for theCouncil and to engage in legal research.He admitted that his first overt effort to"maintain" the Council occurred on February 5, 1953, when he wrote to HarvardTrust Company in regard to the funds of Local No. 2, and to one Gerald Howellregarding the return of the books and records of Local No. 2. Thus at least hisfirst overt efforts were in behalf of Local No. 2 and not of the Council.The next act occurred on January 28, as will be more fully set out in a subsequentsection of this report, when Lodi wrote the Respondent on behalf of Local No. 2requesting that the contract for the Cambridge store be reopened on wages as ofFebruary 1, 1953, as provided in that contract.On February 9, 1953, one James T. Gulley of Chicago,Illinois,registered at theHotel Braemore in Boston where he remained through February 13.11Activity onbehalf of an "unaffiliated Council" promptly began.The first overt action by Local No. 1 of the unaffiliated Council was the followingletter on plain stationery:February 10, 1953.SearsRoebuck & Company,24 Fullerton St.,Boston, Mass.DEAR SIR: As administrator of the Sears Roebuck Employees' Council LocalIwe would appreciate your setting a date at which time the management willmeet with us to negotiate a wage increase for the Council members of Local 1.This is in accordance with existing agreements between the management ofSears Roebuck & Company of Boston, and the Sears Roebuck Employees'Council (Unaffiliated), calling for reopening of wage negotiations on February1,1953.(S)A. GIAMMASI,Administrator.cc:Mr. McDermottOn the following day, February 11, about 4 p. m. Giammasi posted on'the bul-letin board at, the Fenway store the following notice which he had just receivedthrough the Respondent's house mail:NOTICEFebruary 11, 1953.To:Members of Sears Roebuck Employees' CouncilThis is to notify that the undersigned constitutional officer of your Councilhas this day appointed Angelo Giammasi as temporary administrator of Searsn Until thelast day ofthis hearing James T. (Jim) Guffey remained a sort of "mysteryman."TheRespondent objected vigorously every time Guffey's name was mentioned inevidenceon the ground that no agency had been shown to exist between the Respondentand Guffey and, later, on the ground that there had been no showing of authority in Guffeyto speak for it on matters of labor relations.On the final day of the hearing, however,Group Manager McDermott admitted that he "knew" Gulley and that Guffey was employedby the "parent company" of the Respondent In Chicago in its department 707 which "aideIn morale work, employee morale, employee relations," according to McDermott.It was stipulated that James T Guffey was registered at the Braemore Hotel in BostonFebruary 16-19, February 24-28, March 2-5, and at the Kenmore HotelinBostonMarch 17-25.It was alsostipulated that one Herbert C. Melnick, also of Chicago,Illinois,was reg-istered at the Braemore Hotel February 9-13 and at the Kenmore Hotel March 6-13,1953.According to McDermott, Melnick was also employed in department 707 of theparent companyin Chicago.. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoebuck Employees' Council, Group #1, with full power, as such temporaryadministrator to administer all the affairs of said Group # 1.In such capacity as temporary administrator Mr. Giammasi has full authorityand power to appoint any and all committees he may deem necessary for theproper conduct of the affairs of the said Group # 1.(S)EDNA DONOVAN 12The exact date and method of the appointment of Giammasi as "administrator"of Local No. 1 are both highly confusing in the record.Admittedly the notice ofappointment signed allegedly by Donovan was posted late on the afternoon ofFebruary 11 although the day before Giammasi had signed a letter to the Respondentas such administrator.Originally in his testimony Giammasi himself dated hisappointment from the Donovan notice but subsequently came to the conclusion thatthe Donovan notice was merely the written confirmation of his earlier oral appoint-ment by Gannon who told Giammasi that he, Gannon, was "acting for Donovan" inoffering the appointment.However, thereafter, Giammasi began to think that thisoral appointment by Gannon for and on behalf of Donovan had been made consid-erably earlier than February 10 and probably as early as January 27 or earlier.Giammasi seemed unduly vague and contradictory on this as well as other matters.In fact Giammasi appeared to be a witness so self-satisfied and so self-confident as tobelieve that any story he chose to tell at any time would be accepted at face value.The Trial Examiner could therefore believe Giammasi only when corroborated.Therefore, the Trial Examiner finds that Giammasi was purportedly appointed admin-istrator of Local No. 1 of the unaffiliated Council on February 11 although oralarrangements therefore may have been made a day or two prior to the posting ofsaid notice.About 3 p. m. on February 12, Alvin D. Larsen, who was then employed as asalesman under Edwin Gillespie, a department head and an admitted supervisor, re-ceived a telephone order to report to the store superintendent's office.Upon report-ing there Larsen was met by Gillespie and Leo Grue, merchandise manager underGroup Manager McDermott.Also present was employee Hansson.Gillespie in-formed the men that they had been called because they "were loyal, trusted employeesof the Company," that they would be asked to form part of a committee for anunaffiliated Council about which they would be given more information later.Whenthe men stated that they were already committed to the Union, Grue stated thattheir "futures" remained with the unaffiliated Council and that the Union could do"nothing" for them, that the Union was not the type of organization the Companywanted in the store.The employees were then asked to meet with a "Mr. Guffey,"who was described as a representative of the parent organization, from Chicago atthe Braemore Hotel at 9 o'clock the following morning when they would be givenmore information as to what their duties were to be.13 They finally agreed to go asrequested.About 3:30 or 4 p. m. that same afternoon Thomas Hession, an employee in thereceiving room, received a similar telephone call to report to the personnel office.He was met there by Gillespie with whom Hession had been friendly for a numberof years.After sitting down in one of the offices in the personnel department, Gil-lespie told Hession that he had been called there "about this AFL trouble" and askedHession how long he had been working for the Respondent and, after receiving thereply "seventeen years," then asked him to get a couple of men in the store "to goalong with" the unaffiliated Council.Hession demurred, stating that the receivingroom was 100 percent for the affiliation but, being pressed, agreed to go to the Brae-more Hotel the next morning to see "a man from Chicago," who Gillespie said wouldbe there.Gillespie ended the meeting by warning: "Now, whatever went on in thisoffice, don't breathe a word about it." 1413 It does not take a handwriting expert to determine that the signature "Edna Donovan"on this document does not appear to have been written by the same person who signedthe name "Edna R Donovan" on Council's Exhibit No 14 or on the minutes of the meetingof January 21.Donovan did not appear as a witness and consequently did not identifyher signature.13 Gillespie, called as a witness by the Respondent, failed to deny any of this testimony.Grue did not testify.14 Although Gillespie denied having reminded Ilession that his 17 years of service withRespondent entitled Hession to a large amount of profit sharing and that "this man" wouldbe Hession's friend for life and protect him as well as a few other details of the meetingabout which no finding has been made above, Gillespie did not deny having pressed Hessionto assist the unaffiliated Council, requesting him to see "this man" at the Braemore Hotelor warning him not to mention their meeting SEARS ROEBUCKAND COMPANY241About 4:45that same afternoonGrue cameto Hesston in the receiving room andinstructedhim thatthe meeting was at9 o'clock thenext morning in room 152 of theHotel Braemore.When Hession,whose shift began at 9 a. m., asked about his pay,Grueanswered, "thatwill be taken care of."About 9 o'clockthe next morning Hession,Larsen, and Hansson appeared sepa-rately at room152 of theBraemore Hotelwhere theyweremet by aman who intro-duced himself as either"Guffey" or "Jim Guffey," andstated that he was from the"parent organizationin Chicago."Guffeyinformed those present that the employeesdid not want such an organizationas the AFLas it was "communist dominated" and,in fact, theCompany would "never tolerate the AFL" as a bargaining agent of theemployees but would spend countless sums of money to keep it out and would fight foryears, ifnecessary,to preventthe Unionfrom gettinginto the Company.He statedthat Bailey was an "immoral man," citing especiallya trip whichBailey allegedly hadmade into New Hampshire when certain acts were supposedto have occurred whichGuffey statedwere then being investigated,and so was not fit to lead the organization.He also stated that the election of January 21 was illegal because of a conspiracy onthe part of Bailey and his friends to mislead the employees into joining the Union.Guffey statedthat he wanted this committeeto work with "Angie," 15 thathe wouldhave cards printed whichhe wanted the committees to have signed by the employeesas evidence of the fact that they were remaining"loyal" to theunaffiliated Council.He also stated that this group was not the only committee being formed to assist theunaffiliatedCouncil,as there were others in operation at that time who would alsobe given similar cards to distribute among the employees.16Aftera meeting lastingabout half an hour, Guffeytook the employees to the dining room where they hadbreakfastwhich waspaidfor by Guffey.During breakfast the question of the dis-missal of employee James Correia came up.Guffey stated that thatdismissal shouldneverhavehappenedbut that theRespondent was going to reinstate him. Before themeeting concluded,Guffey toldthe employees that these meetings were"top secret,that theywere in violationof the Taft-Hartleylaw, and no mention should be madeof themto anyone."The meeting thenbrokeup so that the men returned to thestore by 11:15 a. m.Hession's pay was notreduced byreason of his absence fromwork for thatperiod of time.Sometime priorto 2 o'clock on February13,Giammasi approached employeeAliceHill in the store on working time, askedher if she had signeda union card and,upon learning that she had not, told her that he was "trying to reorganizethe Council"and asked her to sign a "Declaration of Rights"card 17 forthe Council.He then told15Nicknameof AngeloGiammasi.10Employees Hession and Larsen were in disagreement on this point,Hession testifyingthat suchcards were distributed and Larsen as foundabove.TheTrial Examiner is inclinedto believe that Hession was correct on the point,as this was the only meeting he attendedwith Guffey and because it is clearthat Guffeydid distribute cards to the employeesalthough Larsen believed the distribution occurredat the nextmeeting of the group.TheTrial Examiner believesthat thesecards had been printedby February13, for it was onFebruary 13 that Giammasi gave one toemployee Hill in the storeGiammasi testifiedthat he hadreceived his cards from Gannon on January 28 or February 4, and that hepromptly began distributingthem to employees althoughhe could recall no particularindividualto whom hehad given a card before Hill on February 13. As usual Giammasi'stestimony was, at best,indefinite and contradictory17 These were mimeographed 3 by 5 inch cards reading as follows :Declaration of RightsThese rights are guaranteedand protected by law andcontract between the Counciland SearsRoebuck, Boston, MassThe rightto bargainwith NLRBcertificationThe rightto be representedby members of the CouncilThe right toreopen negotiations for a wage increaseFeb. 1, 1953.The protection afforded by the contractnow in effectThe right to benefitsas specifiedby contractI insist my rights bepreservedThis is my wish in spite ofany conflicting cl.umsor representations.DateNameSears Roebuck Employees' Council (unaffiliated).As the totalexpendituresto the date of the hearing of Local 1 of the unaffiliated Councilconsisted of $5 spentfor flowers,it is clearit had not paid for themimeographing of thesecards338207-55-vol 11017 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDher that she could become either a silent memberor anofficer of the unaffiliatedCounciland asked her to attend a meetingat 2 o'clockin Store Manager Romizer'soffice.Hill asked fortime tothink the matter over.SubsequentlyHill agreedto doasGiammasirequestedand, incompany, withGiammasi and employee Jean Moriarity,attendedthe meeting in Romizer's officeAt this time6iammasistated that he wasrepresentingthe unaffiliated Council andbrought up the grievanceconcerningCorreia.Romizer stated that he would lookinto the matter and let Giammasiknowthe decisionlater.On the following dayCorreia wasreinstatedeven as Guffey had predictedprior tothe Romizermeeting.On February16,Giammasi again metwithRomizer todiscuss numerous griev-ances.He was again successful.The results of these and the Correiagrievanceswere posted byGiammasion the bulletin board.Also on February 16, Guffey again checkedin to the BraemoreHotel where heremainedto February 19.On February 17 the Union filed chargesof refusing to bargain against the Re-spondent.-On February 18 about 9.30 or 10 o'clock Giammasi, Lodi, Donovan, Gannon,and a group of employees, including Hill, gathered in Schumb's office where Schumbwas introduced to the employees and thereafter Guffey was introduced as "Schumb'sassistant."It is undisputed that Guffey remained throughout the entire course ofthe meeting, although he stepped out of and returned to the meeting room severaltimes.Guffey told the employees that they were preparing a case against theUnion,is that the employees should get the "Declaration of Rights" cards signedand should set a date for the election of officers.At this point Lodi stated that, asall the employees were then present, they might just as well elect officers.Thissuggestionwas accepted and officers were "elected," one such officer elected, atleast, not being present at the time of the election.These elections included officersof Local No. 1 as well as the officers of the supreme executive boardFollowingthe election of the officers, Guffey produced non-Communist affidavits required bythe Act which the officers executedThe group decided to request the Respondentto bargain over wages, an issue which by contract had been reopenable on February1.The meeting recessed for a period while the employees went out for coffee andwhile Guffey and Gannon, who had been elected "coordinator," drew up some kindof a document.The meeting then adjourned and the employees returned to theirwork at the store.19is On February 20, 1953, Attoiney Sehumb filed it suit against the Union on behalf ofvarious officers of the unaffiliated Council.iDThe above findings are made on the credited testimony of employee Alice Hill, whoappeared to be an honest witnessThe witnesses for the unaffiliated Council admitted the presence of Guffey at this organ-izational meeting but attempted to minimize the incriminating effect of this by testifyingthat, after being introduced as "Mr Guffey," he just sat in the office or wandered in andout of the conference saying nothing and contributing nothingThis inactivity just doesnot jibe with the undenied activities of Guffey during this periodAttorney Sehumb attempted to explain Guffey's presence by testifying that on theprevious day, Februaiy 17, Guffey had telephoned him saying that he, Gulley, was "doingsome fork for Sears" and understood that Schunib was attorney for the unaffiliated Councilso that he, Gulley, would like to come and talk AN ith Sehumb , that upon Schumb's invita-tion,Guftey appeared at his office the following day, February 18, shortly before the timeof Schumb's previously arranged conference with the unaffiliated Council, and told Sehumbthat he was working on the "very badly lowered morale" at the store so Schumb, thinkingto assist Gulley in his "work" by introducing him to some of the employees, informedGuffev that he, Schunib. was about to have a meeting with "some of the employees" and"if [Gulley] wanted to stay, lie was at liberty to do so "The Trial Examiner finds this attempted explanation of Gulley's presence and inactivityat this organizational meeting singularly unconvincing, if not so incredible as to be unbe-lievableAn attorney does not invite a stranger to participate in a legal conference betweenhimself and his client-much less a known official of the Company with whom that clientanticipates engaging in collective bargaining in the near future-unless that stranger,or official, is present for the purpose of assisting with the business of the conferenceGuffey's undenied activities in the Boston area, both prior and subsequent to this, con-clusively prove that a purpose, if not the purpose, of his presence in Boston was to organizean "unaffiliated" CouncilTherefore the Trial Examiner is constrained to accept thetestimony of Hill that Guffey pursued that same purpose by his presence and activities atthe meeting of Februai y 18 as found above SEARS ROEBUCK AND COMPANY243On the evening of February 18, Guffey held anothermeeting in his room at theBraemore Hotel.The employees present were Larsen, Hansson, Jean Moriarity,and Alice Swift, the last having been elected an officer of the unaffiliated Councilin Schumb's office earlier that day.20After reviewing the labor situation, Guffeyhanded out "Declaration of Rights" cards for the committee to get executed byemployees and then to return to him or Gillespie.He repeated that Respondentwould never tolerate the Union and it was just a matter of time until the unaffiliatedCouncil would be the sole bargaining agent.After praising the excellent work beingdone by Giammasi, Guffey said "We need a lot more good employees like thatwho would really stick by the Company and do of it, do well by it." After arrange-ments had been made to meet again on February 25, the meeting adjourned.Upon stationery of Sears Roebuck Employees' Council and under date of Feb-ruary 19, 1953, the following notice was posted in the Fenway store by Giammasi:TO THE MEMBERS OF SEARS ROEBUCK EMPLOYEES' COUNCIL LOCAL NO. 1,BOSTON, MASS.At a recent meeting of members of Sears Roebuck Employees' Council, thefollowing were appointed to serve as officers to fulfill the present standingcontractOFFICERS LOCAL NO. 1A. Giammasi, ChairmanJ.Trask, Vice ChairmanF. Barker, TreasurerM. Beston, SecretaryA. Swift, Rep.-at-largeH Colbath, Rep. office emp.W. Hall, Rep. big ticketA. Hill, Rep small ticketSUPREME BOARD OFFICERSLodi, ChairmanGiammasi, Vice ChairmanDonovan, TreasurerBarrett, SecretaryColbath, DelegateBurpee, DelegateHall, DelegateHill, DelegateCoordinator, Dick GannonGuffey again registered at the Hotel Braemore on February 24 and remained toFebruary 28.About 7 o'clock on the evening of February 25, Guffey held another meeting at hisroom in the Braemore Hotel at which employees Hansson, Larsen, Trask, Maglio,and Carmucion were in attendance.Gulley asked if there were any signed cardsand collected the few which had been signed.After stating that things appeared tobe going along very well and the employees appeared to be less discontented thanpreviously,Guffey asked the opinion of those present as to whether or not thereshould be certain correspondence between Schumb and McDermott at this time.The group advised against such correspondence at thattime.21One of the employeesbrought up the disturbance caused by the demotion of employee Cahns.Guffeystated that this situation should never have been allowed to arise as this was not thetime to create any disturbance among the employees and stated that he would see tothe matter.Guffey then informed the group that "warrants" were being prepared toserve upon certain officers of the Union and upon the Harvard Trust Company which"would slow them [the Union] down a little." Guffey further indicated that Schumbwas doing good work in regard to these warrants. After arrangements had been madeto meet again on March 4, the meeting adjourned.On March 2, Guffey reregistered at the Braemore and remained until March 5.20Hession was absent having already informed Gillespie that he could no lone' r attend.When Gillespie again sought to influence Hession to attend, he quoted Guffei is saying,Be careful of him "21Despite this recommendation, this correspondence was published in bulletin form overthe name of the unaffiliated Council on February 27 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next meeting of the employee committee was held in Guffey's room at theBraemore Hotel on March 4 and was attended by Hansson, Trask, Magho, Car-mucion, and Larsen.Again Guffey requested the signed cards and remarked thatgreat progress was being made, that it was just a matter of time before the AFL wasout and finished. In announcing that Calms had been reinstated, Guffey stated that"Sears takes care of its employees."After some discussion regarding the outspokenadvocates of affiliation, Guffey suggested that the group consider "various means ofpunishing those employees who were reluctant to go along with the unaffiliatedCouncil, those who were outspokenly opposed to the unaffiliated Council."Aftermaking arrangements for another meeting on March 11 at the Braemore, the lasthotel meeting attended by Guffey adjourned.However, on March 6, one Herbert C. Melnick, also from Chicago, Illinois,registered at the Hotel Kenmore where he remained to March 13.On March 11, employees Hansson, Larsen, Alice Swift, Jean Moriarity, Maglio,and Carmucion, in accordance with instructions given to them during the day at theFenway store by Moriarity that they were to meet at the Kenmore Hotel instead ofat the Braemore Hotel, met at Melnick's room about 7 o'clock that evening.At thistimeMelnick introduced himself as being from the personnel department of theparent corporation in Chicago.He asked for any signed cards and told the groupthat things were going well.He specifically stated that the failure of the AFL topicket the store was a good sign as it showed that they were "weakening." This wasthe last of these hotel room meetings presided over by a representative of the parentcorporation.On March 19, Giammasi posted an announcement upon the Council'sbulletin board in the Fenway store that the Respondent had agreed that any wage in-crease negotiated would be retroactive to February 1.These negotiations will bediscussed in the following section of this report.At some indefinite date late in March or early in April a dinner "gathering" of theofficials of the unaffiliated Council took place at the Hotel Continental in Cambridge.Schumb and Guffey were in attendance 22 According to Schumb, Guffey made a fewremarks at dinner about what a fine bunch they had, but made no speech.Hill testi-fiec3 positively that Guffey paid the bill for the "gathering."Although each had it inits power to produce direct positive testimony to contradict this testimony of Hill ifithad been in fact erroneous, neither the Respondent nor the unaffiliated Councilchose to do so, apparently preferring to rely upon the testimony of Schumb that he"did not think" Guffey paid the bill.Therefore the Trial Examiner finds, in accord-ance with Hill's testimony, that Guffey, and consequently the Respondent, paid thebill for this gathering of the unaffiliated Council.Toward the end of March another meeting was held at Schumb's office attended bySchumb, Guffey, Giammasi, and several other members and officers of the unaffili-ated Council.At this time Guffey stated, "There would be a man from the LaborRelations Board that might come to see us [the employees].He might come to ourhome or he might come to the store.we would tell him nothing from nothing,and they [anyone so contacted] were to get in touch with Mr. Gannon, the coordi-nator, who would get in touch with Mr. Schumb, who knew what to tell them." Sub-sequently, when a subpena was served upon employee Hill by representatives of theBoard by mail at her sister's home where Hill lived, Hill so informed Giammasi whopromptly took her to Attorney Borax for advice.Borax advised Hill to take thesubpena back and give it to her sister because "legally you haven't accepted it, youhaven't seen it" and so she did not have to obey it. Subsequently when Hill informedBorax that she was supposed to begin her vacation on July 7, the date upon which hersubpena called for her to appear at the present hearing, but that she did not knowwhere she could go on this vacation, Hill was "laughingly" offered the keys to a cot-tage on the cape.However, Hill kept her appointment with Attorney Kowal and re-sponded to the subpena.Sometime in the middle of April, Hession received a letter from Roitman, thenattorney for the Union, requesting an interview with Hession.Hession promptlytoldGillespie of Roitman's requestGillespie instructed Hession not to do any-thing about Roitman's request until he got instructions as to what, if anything, Hessionwas to tell Roitman.The following day Gillespie instructedHession thatunder no circumstances was he even to mention Guffey's name, that it would bebetter to tell Roitman that Manager Romizer, instead of Guffey, had done certainthings.Following his interview with Roitman, Hession informed Gillespie that Roit-22 Again, according to Schumb, he just "heard" that Gulley happened to be in Bostonand, still wanting him to have the opportunity "to meet the, people involved in the situa-tion-a rather silly excuse in view of the many hotel meetings Gulley had had with thesame individuals-took it upon himself to invite Guffey to the dinner SEARS ROEBUCKAND COMPANY245man had known all the facts and about Guffey so that there had been no need forHesston to tell Roitman anything.After learning that Hession had made a state-ment for Rottman, Gillespie told him not to sign the statement.However, Hessionexecuted statements for both Roitman and, later, for Shooer, field examiner.4.Bargaining between Respondent and unaffiliated CouncilOn February 10 the following letter without letterhead was sent to the Respondent:February 10, 1953.SearsRoebuck & Company,24 Fullerton St.,Boston, Mass.DEARSIR:As Administrator of theSearsRoebuck Employees' CouncilLocal # 1 we would appreciate your setting a date at which timethe manage-ment will meet with us tonegotiate a wage increasefor the Council membersof Local # 1.Thisis in accordancewiththe existingagreements betweenthe managementof Sears Roebuck and Company ofBostonand the Sears Roebuck Employees'Council (Unaffiliated),calling forthe reopening of wage negotiations on Feb-bruary 1, 1953.(S)A. GIAMMASI,Administrator.23cc:Mr. McDermottAlthough the record indicates no response to the above request, on the afternoonof February 13 Giammasi and a committee purporting to represent Local No. 1of the unaffiliated Council met with Manager Romizer over the grievance relatingto the discharge of employee Correia, the exact matter which the group, whomGillespie and Grue had sent to see Guffey on February 12, had discussed withGuffey over the breakfast table at the Braemore Hotel and which Guffey had statedwould be promptly corrected.To this grievance committee Romizer stated thathe would study the Correia matter.The following day Romizer reinstated Correiaand so notified Giammasi, who thereupon posted a notice in the Fenway storeregarding the successful prosecution of this grievance by the unaffiliated Council.The composition of the grievance committee on this occasionisof interest.Giammasi was, of course, handpicked by employee Gannon who, as found above,had obviously been working with the Respondent at least since January 20.Em-ployee Alice Hill was invited by Giammasi to be a member of the committeeearlieron the afternoon of February 13 on the selling floor during working hours afterhe had learned that she had not signed a union card but would sign a "Declarationof Rights" card, and after he had told Hill that he was "trying to reorganize theCouncil" and had offered to let her become either "an officer or silent member"thereof.Hill finally accepted and accompanied Giammasi to the meeting as partof this committee.Sometime later Romizer stopped Hill in the store and thankedher for "all the help [she had given] in the labor dispute." Jean Moriarity, theother member of this grievancecommitteon February 13, did not testify but theundisputed facts show her to have been in frequent attendance at the Guffey-Melnickmeetingsat their various hotels.None of these three had ever been anofficer of the Council prior to February 18, 1953.The disposition of the Correia grievance by Romizeragainproves the closecooperation between the Respondent's top storemanagementand Guffey.Thepublic announcement crediting the unaffiliated Council with the successful prosecu-tion of the Correia matter was designed to assist the cause of the unaffiliatedCouncil.13Thisis the first request by Local No. 1 of the "unaffiliated" Council toreopen the con-tract.The addition of the word "Unaffiliated" follows the practice first started by Re-spondent on January 28It should be noted that this letter was executed by Giammasi the day after Guffey'sarrival in Boston and the day before Donovan executed her notice of February 11 uponwhich Giammasi's authority as "administrator" is reputedly based.On January 28, Lodi on behalf of Local No. 2 had requested the contract at theCambridge store be opened, to which McDermott replied as follows on February 5:This is in reply to your letter of January 28, 1953 relativeto opening the agreement.I presume you ate speakingfor the SewsRoebuck Employees'Council(Unaffiliated)which is a party to the signed agreement we have pertaining to the Cambridge store.If this isthe case,we will meet with you at a mutually convenientdate and wesuggest that you contactMr. Kunz in this connection.[Emphasis supplied.] 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDAgain on February 16 and on numerous succeedingdaysGiammasi processed anumber of grievances with Romizer and promptly thereafter posted public noticesof his success in those matters.The reinstatement of employeCahns, which hadbeen discussed withGuffeyprior to its attaining the stature of a grievance handledby Giammasi,was another grievance for the successful conclusionof which Giam-masi subsequently claimed public credit for the unaffiliatedCouncil.The recordfails to show any hesitation on the part of the Respondent to recognize and dealwith Giammasi,a direct contrast to the position it had previously taken in regardto the affiliatedCouncil.As foundheretofore,itwas voted at the organizational meeting of the unaffiliatedCouncil in Schumb's office onFebruary18 to reopen immediately the wage clausesof the existing agreements,and on February19 Lodi wrotethe Respondentfor thatpurpose.McDermott replied by the following letter datedFebruary20, 1953:DEAR MR. LODi:Yourletterof February19th requesting the reopening of theexisting agreement between Locals#1and #2 of the Sears Roebuck Employees'Council(Unaffiliated)independently representing the employes of the Fenwayand Cambridge Stores and Sears, Roebuck andCompanyreceivedthis day.Arrangementshavebeen made to meet with you and such other membersof the Sears Roebuck Employees'Council (Unaffiliated)as you desire at theHotel Shelton onTuesday, February 24, 1953.If it is agreeable to you we can schedule the meeting for theFenwaydiscus-sion at 3:00 o'clock and the meetingfor Cambridge at 4:00 o'clockthat date.It is requested that you notify the undersigned if the above arrangements aresatisfactory.The arrangements proved satisfactory and the parties met February 24 at theHotel Shelton with the Respondent being represented by its officials Hooke, Romizer,and Rodenz,24 and the unaffiliatedCouncil by AttorneySchumb,Lodi,Giainmasi,Burbee,Barrett,Swift,Hill,Donovan,and Glasser.The negotiations were limitedtowages-with the unaffiliated Council proposing a 15-cent-per-hour increase forthe hourly paid employees and a 1-percent increase for the commission salesmen.Respondent stated that it would study the situation and the meeting ended.On March 12the parties met again at the Hotel Shelton.When asked what an-swer the Respondent had to the wage proposal,the Respondent stated that the prob-lem needed more study.Thereupon the request was made that whatever increasewas agreed upon shouldbe retroactive to February 1, the contractdate for the wagereopening.To thisHooke stated that he could make no commitmentbut that theRespondent would subsequently send an answer to the request.On March 19, Giam-masi did receive notice from the Respondentthatany wage increase granted wouldbe retroactiveto February1.He thereupon posted a public notice to that effect.The next negotiation meeting washad on May22, being attendedonly byGannon,Lodi,and Giammasi for the unaffiliatedCounciland the usual three representativesfor the Respondent.At thismeeting the Respondent proposed a 5-cent-per-hourincrease for the hourly paid employees only. Subsequently and under conditionsnot revealed in the record,except that the offer could not have been ratified by theunaffiliatedCouncilat a membership or employees'meeting for none such was everheld bythe unaffiliated Council,this 5-cent offer was accepted.Thushas the Respondent bargainedwiththe unaffiliatedCouncilwithout, so faras this record shows, having once demanded any proof of the unaffiliated Council'sauthority to do so other than,as assumed by McDermott on February 5, that it was"unaffiliated."B.ConclusionsThe facts of this caseare in almost every instance unchallenged.However, theopposite can be saidaboutthe contentionsof theparties asto thelaw applicablethereto.The GeneralCounsel contendsthat by reason of the affiliation of the Council withthe RetailClerks,the affiliatedCouncilis the same identical labor organization asthe Counciland, as such,succeededto the certificationof the Counciland to theright to administer the existing contractat the Fenwaystore.He also contendsthat the Respondent refused to bargain with the affiliated Councilas such represent-ative andfurther that the Respondent dominated and interferred with the formationand administrationof theunaffiliatedCouncil for thepurpose of bargaining with itrather than with the affiliatedCouncil.24Also spelled"Rohrdanz"in the transcript. SEARS ROEBUCK AND COMPANY247The Respondent's answer is twofold:First,itcontends that in the instant caseno actual affiliation took place because of certain alleged deficiencies in the meetingof January 21 which it outlined in its brief; and second, it contends that during thecontract period of the agreement made with the certified Council, the Respondentwas by law prohibited from bargaining with any union other than the Council dueto a policy determination of the Board known as the "contract-bar rule," a rule whichthe Board has for many years held prevents the holding of an election for bargain-ing representatives during the existence of a contract between a certified or recog-nized union and the employer provided that the term of this contract is a reasonableone.The Respondent goes further and maintains that by law it was duty bound toassist the certified bargaining agent during the contract term.Thusthe Respondentargues that the General Counsel is here attempting to change the certified bargain-ing agent in a complaint proceeding where such a change would be prohibited by theBoard in a representation proceeding due its contract-bar rule.The first defense isobviously a factual matter while the second is legal and, at least,ingenious.Itwillbe well to consider these matters in the above order.1.The affiliationIn its brief the Respondent outlined the claimed deficiencies of this meeting ofJanuary 21 as follows:a.The meeting of January 21st was not a meeting of the Council(1) Bailey was an agent of the Retail Clerks.(2)Meeting was dominated by Retail Clerks' officers.(3) Procedure at meeting was foreign to Council.(i)Intimidatingushers.(ii)No opportunity for discussion or debate was permitted.(iii)Discussion by opponents of affiliation was suppressed physically.(iv)The presiding officer acted in a highhanded and arbitrary mannerand proper minutes were not made.(v)No affiliation motion was ever made.(vi)The proposal to affiliate did not receive the calm and dispas-sionate consideration that such a drastic measure merited.A mere reading of this outline naturally raises the question as to whether the Re-spondent has any standing to raise questions concerning the internal affairs of theUnion, a matter seemingly of no concern to it.Without deciding that question, how-ever, the points raised will be considered on their merits.The first three items on the outline raise the question whether the meeting ofJanuary 21 was in fact a meeting of the Retail Clerks rather than of the Council.The only "proof" in tl,e record that Bailey, president of the Council, was a memberof the Retail Clerks is the fact that he favored affiliation and wrote the letter ofJanuary 19 to the Respondent on stationery of the Retail Clerks.But it must berecalled that this letter was written after the supreme executive board of the Coun-cil had on January 13 recommended affiliation to a membership vote.Whether theaffiliation occurred upon the action of the supreme executive board or upon the mem-bership vote would be a nice legal question which the Trial Examiner believes neednot be decided here. But the action of the supreme executive board clearly explainsthe letter.In either event the Trial Examiner concludes that this "proof" is insuffi-cient to prove that Bailey was a member of the Retail Clerks prior to the meetingof January 21.The Respondent points to a constitutional provision of the Council reading: "Noperson shall hold membership or office in more than one local group or in any otherlabor organization having the same or similar jurisdiction."From that the Respond-ent contends that Bailey had forfeited or abdicated his Council membership becauseof his alleged membership in the Retail Clerks.However, the bona fides, or lackthereof, of the Respondent in this argument are clearlyseenby its ownwillingness,if not eagerness, to bargain with Giammasi as an officer of the unaffiliated Councildespite his having signed an authorization card for the Retail Clerks on January 23and thus had, according to the Respondent's argument, "lost" his Council member-ship under the identical constitutional provision.The Respondent argues from the presence at the meeting of Samuel Myers, inter-national vice president of the Retail Clerks, Fred Ammond, and two officers oflocal unions of the Retail Clerks that the meeting of January 21 was a meeting ofthe Retail Clerks and not of the Council.The fact of the matter is, of course,that these officials of the Retail Clerks were guests of the Council's president, broughtto the meeting for the purpose of answering whatever questions the members of 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Council might have regarding the topic of the evening-affiliation of the Councilwith the Retail Clerks.This objection comes with poor grace from this Respondentafter it had required its employees to listen to the Respondent's arguments againstthe affiliation of the Council with the Retail Clerks at two lectures on companytime and property on January 20 and 21 and after it failed to grant permission tothe Retail Clerks to solicit under like circumstances. If, as the Board has recentlyheld,25 the object of speeches made prior to an election is to provide the voters withfull information on all sidesof thequestion pending, then the answering of questionsby Retail Clerks' officials at a privately held meeting of the Council, especially afterthe Respondent's speeches and refusal of similar privileges to the Retail Clerks,would seem to be in order.26Contrary to Respondent's argument, the facts show that the meeting of January 21was a meeting of the Council, called by its supreme executive board, paid for bythe Council, held in a neutral place selected by the Council and presided over by theCouncil's officers for and on behalf of its membership.The next series of objections raised by Respondent are largely procedural innature-and untenable. It is a bit startling after hearing that Respondent's agent,Guffey, referred to the AFL as a "Communist" organization to read in the Respond-ent's brief about the "Fascist-like armbands" the ushers wore.This appears to berunning the gamut of propaganda terms. These armbands were made of white ribbonand attached to the arms of the ushers as a means of identification to assist membersin the audience in asking questions.These so-called "Fascist-like armbands" failedto intimidate Gannon who returned to order after his obvious attempt to disrupt themeeting only when a uniformed policeman approached within 4 or 5 feet of him.Thus, this charge appears to be more propaganda than fact.Although the Respondent had -dealt happily with Roy Webber for some 15 yearsas the president of the Council, in its brief it turns upon him following his expresseddesire for affiliation as a "believer in force and violence"-while it continues to arguefor the right to bargain with the organization Webber had formed and led for thosemany years.Calm consideration leads to the conclusion that the Respondent ismore than slightly inconsistent in its positions due to its reluctance to bargain withan affiliated union. Its respect for the individual appears to be conditioned by hisstand on affiliation.The Respondent also charges that the presiding officer prevented calm and dis-passionate discussion by force and refused to permit opponents of affiliation theright to the floor.Neither charge is sustained for the only person physically pre-vented from talking was Gannon, whose tactics were obviously designed to disruptany possibility of a calm dispassionate consideration of the problem. It is to berecalled that Gannon was the individual who came into possession of the January 19letter from Bailey to McDermott under mysterious, and still unexplained, circum-stances and used that letter the same evening in order to attempt to persuade LocalNo. 2 of the Council to vote against affiliation.This strange relationship betweenRespondent and Gannon would almost classify Gannon as a sort of undercover agentfor the Respondent.His subsequent activities corroborate this belief.Otherwise,the opponents of affiliation at that meeting fared well in their ability to ask morethan the one question per member which was the rule established at the beginningof the meeting, a rule, incidentally, objected to by the Respondent although a ruleof reason if the business at hand were to be concluded before the stores openedthe following morning.The fact, if it be a fact, that so few opponents of affiliationwere heard from the floor can be more logically explained by the size of the votefor affiliation which proved quite conclusively that few opponents of affiliation existedamong the members of the Council.The Respondent argues further that the constitution and bylaws of the Councilwere not followed in the calling of the meeting of January 13 in that the notificationthat the question of constitutional amendments would be considered was received,but not recorded, by Secretary Lydotis.27This is true, due to the fact that Lydotiswas suddenly and fatally stricken after receipt of the notice butprior to its beingrecorded as required by the constitution.However, the obvious purpose of such aw Peerless Plywood Company,107 NLRB 42728 The Trial Examiner does not consider the rule of the case aforementioned as bindingin this instance for a number of reasons, of which the following are but a few: (1) Thisvote was not a representation election by the Board ; (2) it was a private, internal unionmeeting, and (3) the vote was held nearly a year prior to the promulgation of the present24-hour rule which cannot be made retroactive in effect. (See Board Member Murdock'sspecialdissent inChecker Taxi Company,107 NLRB 266.)11 Sometimes referred to as "Otis" in the record. SEARS ROEBUCK AND COMPANY249constitutionalprovision was to be sure that notice wasgivento all parties.Suchactual notice was had.Moreover, the Board has stressedin numerouscases thatcompliance with all constitutional provisions is not requiredin cases ofthis sort.28The Trial Examiner, therefore, finds that said meeting was held in substantial, if notactual, compliance with the constitution and bylaws of the Council.No constitu-tionalobjection to anything connected with this affiliation move was ever made byany officer or member of the Council until this case came on for hearing.The Respondent's last objection was that no motion of affiliation was ever made.In view of the action of the supreme executive board on January 13 in referring thequestion of affiliation to the membership for vote, no motion of affiliation from thefloor would appear to have been required.Everyone in the store, including GroupManager McDermott, knew that the question of affiliation had been referred tothe membership by the supreme executive board.TheLewittes and Sonscase, cited by theRespondentand cited with approval bythe Board in theBudd Company,107 NLRB 116, sets forth the decisive factor inan affiliation case like this when the Board stated:What is important is whether the disaffiliationmeeting washeld undercircum-stances inwhich the vote taken could have been the true expression of thedesires of the membership of the union.If this is to be the true test, as it should be, then there is no question but that themembershipwas able to, and did, express its true desire to affiliate withthe RetailClerks on January 21.The affiliation of the Council to the Retail Clerks was accomplishedin substantial,ifnot actual, compliance with the constitutional provisions of the Council.Thesupreme executive board of the Council recommended the affiliation of the Councilwith the Retail Clerks on January 13, 1953, subject to the approval of the member-ship.In accordance with that recommendation the Council caused publicnoticesof the meeting,stating itspurpose, to be posted throughout the stores approximatelya week prior to the date ofthe meeting.The fact that at least 268 out of 314 em-ployees in the Fenway store unit were present and voting on that date, as well asthe Respondent's obvious knowledge of the meeting and its purposes as shown byGroup Manager McDermott's speeches, attest to the efficacy of these posted notices.The hall was procured by the Council in a neutral location, a well-known Bostonhotel.The meeting was presided over and supervised by the Council's officers withparticular attention being paid to prevent the admission of any but members of theCouncil, except, of course, the invited guests.The voting, which was supervised bytheCouncil's attorney and showed unmistakable evidence of his knowledge ofBoard-approved voting techniques, was by secret ballot with officers of the Council,both proponents and opponents of affiliation, supervising the distribution,casting,and counting of the ballotsThe results of this vote, over 9 to 1 in Local No. 1 and4 to 1 in the whole Council in favor of affiliation, were certified by the ballot com-mitteewhich included Lodi and one "E R. Donovan," 29 both opponents ofaffiliation.The only possible objectional feature of the vote was the presence of Retail Clerks'officials at the beginning of the meeting for the purpose of answering questions fromthe membership of the Council.The record is silent on whether these officials re-mained throughout the meeting,includingthe voting. It is clear from the fact thatno witness, including the most severe critics of the meeting, even mentioned theirpresenceafter the question period, that they played no part in the voting procedure.To hold that the mere presence of these 4 or 5 officials of the Retail Clerks at themeeting had an intimidating effect upon the 350-odd employees present wouldrequire the Trial Examiner to find that the American workingman and workingwomanis such a weakling that the mere presence of a union official having no economiccontrol over him or her would prevent that workman from being able to expresshis ownuntrammeled desires on the questionof affiliation even by secret ballot.Inthe absence of economic control, the experience of this Trial Examiner in this, asin other cases, is to the contrary, and hence he can make no such finding as would18Beniamin Air Rifle Company,107 NLRB 104 at footnote 6. See also the followingsentence omitted in the Respondent's quotation fromLewittes and Sons,96 NLRB 775:"It is true, the Board is not concerned with whether disaffiliation meetings which areurged as the basis for an alleged schism comport with the constitution or bylaws of theunion "11Edna it. Donovan admittedly worked on this committee.This signature of Donovanon the secretary's notes very closely resembles that on the undated notice purporting toappoint Lodi "Administrator of Local 2," but is totally dissimilar to that purporting tobe her signature on the similar notice of appointment of Giammasi. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe required above.Even Respondent's economic power failed to make its argu-ments against affiliation effective here.The Trial Examiner is convinced,and there-fore finds,that the meeting of January 21 was a meeting of the Council at whichitsmembers not only could but in fact did give true expression to their desires foraffiliation in accordance with democratic techniques.This finding is buttressedby the factthat by February 11, 1953, 166 of the 294employees of the Fenway store had paid their dues to the Retail Clerks thus showingby the voluntary payment of money to the Retail Clerks their true desires for affilia-tion.A number of others who merely signed cards for the Retail Clerks, such asGiammasi,are not counted in the figures above,as those figures themselves provethat by February 11, at least,a substantial majority of the employees in the Fenwaystore unit had confirmedby verypractical means their desire to be represented by theRetailClerks.This continuity of membership plus the continuity of the officers of Local No. 1of the Council as members and officers of the affiliated Council constitute positiveproof of the continuity of the existence of the Council in the affiliated Council.Thisfinding is buttressed by the further facts that the slate of officers"elected" by the un-affiliatedCouncil on February 18 shows not one who had previously been an officerof the Council,that the largest number of signed cards claimed even by Guffey was50, and that admittedly no dues were received by the unaffiliated Council until some-time in March.The Respondent argues, and its whole case is premised upon this argument, thatthe affiliation of the Council with Retail Clerks created a new labor organization andthus prevented the continuity of the Council with the affiliated Council.This con-tention has not been sustainedby the Courts. SeeN. L. R. B. v.Harris-Woodson Co.,Inc.,179 F. 2d 720 (C. A.4), where the court said:There is as little substance in the second question[whether it was proper todirect the company to bargain with the local union after its change of affiliation]raised.Itwas the local union which the employees chose as their bargainingrepresentative;and the fact that they desired it to represent them in collectivebargaining was not af}ected by its change either of name or affiliation.Onthe contrary,it is perfectly clear that the only purpose of these changes was thatitmight be enabled thereby to bargain in behalf of the employees.Metaphysi-cal arguments as to the nature of the entity with which we are dealing shouldnot be permitted to obscure the substance of what has been done or to furnisha smoke screen behind which the company may with impunity defy the require-ments of the statute that it bargain with the representative that its employeeshave chosen.The identityof that representative,composedentirely of the com-pany's employees,was not changed either by its change of name or its change ofaffiliation.SeeContinentalOil Co. v. N. L. R. B,10 Cir., 113 F. 2d 473, 477.[Emphasis supplied.]Therefore, the Trial Examiner must conclude that the affiliated Council was thesame as, or the successor to, the Council on and after January 21,1953, and that, atall times on and after said date,was, and now is, the representative of a majority ofthe employees in the appropriate unit in the Fenway store.2.The refusal to bargainThe appropriate unit consisting of the employees of the Fenway store has beenpreviously determined by the Board and is unquestioned here by any of the parties.The question of majority representation as of January 21, and thereafter, was estab-lished by the vote of affiliation of January 21, both numerically and by reason of validvote of affiliation, all of which was reported to the Respondent officially as well asunofficially the following day.The majority was demonstrated thereafter in evenmore concrete form through the payment of dues to the affiliated Council.Thatbrings us to the demand for bargaining made upon the Respondent.Under date of January 22, 1953, the following letter by Harold B. Roitman wassent to McDermott, Boston group manager:As attorney for the Sears, Roebuck Employees' Council I wish to advise youthat on Wednesday, January 21, the Councilin accordancewithits constitutionconducted a referendum vote and affiliated itself with the Retail Clerks Inter-national Union, A. F. of L. In accordance with this decision the Council mayin the future call in representatives from the Retail Clerks to assist it in carry-ing out its collective bargaining functions as representative of the employees inthe Boston area stores. SEARS ROEBUCK AND COMPANY251Let me take this opportunityto alsoadvise you that the Councilis reopeningthe contract on the issue of wages as of February 1, in accordance with the pro-visions of the contract.Would you please advise me of the firstavailable timeat which the company can meet with respect to this contractualreopening.At the hearing and in its brief the Respondent raised theissueof the sufficiency ofthe above letter as a demand upon the Respondent on the ground that the letter failedto specify in explicit and clear language the exact unit involved.As this issue wasnever raised by McDermott during the entire correspondence on the subject,the rais-ing of this point at the hearing makes it appear to have been an afterthought.Espe-cially is this so in view of the correspondence on the subject wherein theRespondentmade it clear and definite that it did not intend to bargain with any butan unaffiliatedunion in the Boston area, regardless of the unit involved.Thisbecame clear inMcDermott's letter to Roitman, dated February 5, wherein he said:As far as we know now, no one except the union with which we have signedwritten agreements can properly claim to represent a majority of theSears em-ployees in question in an appropriate unit in theBostonarea. . . .and, if further clarification be necessary, in his letter to Lodi, which readsin part asfollows:I presume you are speaking for the Sears, Roebuck Employees' Council(unaffiliated)which is a party to the signed agreement pertaining to the Cam-bridge store.If this is the case, we will meet with you. . . .Regarding the sufficiency of this demand to create a duty to bargain with theunaffiliated Council in the Fenway unit, it is agreed that in the past the Respondenthad bargained with the Council or a local thereof at each of the four appropriateunits on an individual basis, resulting in the execution of individual agreements foreach unit which were almost identical but contained minor individual variations.Thus, historically, the negotiations had been on an individual unit basis.It is true that both Roitman, in his demand, and McDermott, in his response,spoke of reopening the "agreement" in the singular and Roitman referred to the"Boston area."Historically, the use of the singular would indicate the intent onboth sides to refer to the agreement in each of the four appropriate units, whichnecessarily included the Fenway store unit.Common sense dictates the same re-sult.Following the vote of the Council, Roitman's intent must have been to reopenall four contracts.While McDermott testified that he was "confused"in some in-definite and inscrutable manner, which he was unable to explain, by the demand,such confusion had to be deliberately self-imposed for both history and semanticswould lead any reasonable man to the conclusion that the affiliated Council de-sired to reopen the wage question in all the appropriate units in the Boston area,including the Fenway store unit.McDermott had not risen to his highpositionin the Respondent by becoming "confused" over the use of singulars or plurals.When Lodi, on behalf of Locals Nos. 1 and 2 of the unaffiliated Council, asked toreopen "the agreements," in the plural, McDermott suffered no confusion-after hehad once "assumed" the one point that interested him: that the Respondent wouldbe dealing with an unaffiliated union. It should also be noted that McDermott setseparate conferences with the unaffiliated Council for separateunits in obviousrecognition of past history.If and when the sufficiency of a request to bargain becomes dependent uponwhether a word is stated in the singular or the plural, the mere addition or subtrac-tion of one letter, a possible typographical error, then all common sense and reasonhas departed this Act, whose purpose of creating and maintaining industrial peacewill be better served by its repeal.Good employer-employee relations are based oncommon sense and not rigid technicalities.As a matter of fact, the letters of McDermott and the action of the Respondentprove conclusively that the Respondent had no intention of bargaining in any unitat any time with the affiliated CouncilThe Respondent's real defense to this refusal-to-bargain charge was as statedinMcDermott's letter of February 5 to Roitman, quoted above.Respondent's briefexpands upon McDermott's conclusion.Respondent argues that the Board's well-established "contract-bar rule"-that no representation election will be ordered dur-ing the life of an agreement of reasonable duration between an employer and thecertified, or recognized, union,30-prevented the making of any change in the cer-tified Union at this time because its contract with the Council was by itsterms to30Respondent cites numerous representation cases of whichSaginaw Furniture Shops,Inc, 97NLRB 1488, is typical. 252DECISIONSOF NATIONALLABOR RELATIONS BOARDrun until January 31, 1954, and, furthermore, that the Respondent was prevented bythe Act from bargaining with any but the certified Union, which the Respondentclaimed to be the unaffiliated Council.The Respondent carries this argument tothe extent of contending that "the Board is without power under Section 10 to affectthe contract or the representation status of the Council," citing for this propositionsuch cases asConsolidated Edison V. N. L. R. B.,305 U. S. 197, andN. L. R. B.v. Scullin Steel Co.,161 F. 2d 143 (C. A. 8). The Respondent further maintainsthat it was also legally bound to assist the certified Union during the contract pe-riod and cites the Intermediate Report inAshland Crafts, Inc.,31as its authority.However, all the parties agree that there is an exception to the "contract-barrule" which is referred to as the "schism doctrine" because the Board does and willorder elections during the life of a contract under certain circumstances where atrue schism exists in the certified bargaining agent, so that it is impossible to de-termine which faction actually represents the certified union.Surprisingly enough,all parties hereto agree that the "schism doctrine" is not applicable here.The un-dersigned also agrees for the reason that no true schism existed in the present case-at least until the Respondent created what appeared to be a schism on February 18.It is now necessary to consider the origin and administration of the unaffiliatedCouncil after which the Respondent's legal argument can be more understandinglyconsidered.3Creation and domination of the unaffiliated CouncilAs found heretofore, the Council, as such, became defunct and incapable of ad-ministering its contract with the Respondent following the vote of affiliation ofJanuary 21. It had no members and no officers thereafter, although itsorganiza-tional continuity was maintained through the affiliated Council.Despite the fact that Gannon telephoned Attorney Schumb soon after makinghis report on the January 21 meeting to the Respondent's officials at theSomersetHotel and that the following day he and Lodi, who ultimately became the leadingofficers of the unaffiliated Council, conferred with that attorney, the Council re-mained in the above condition until the arrival on the Boston scene on February 9of James T. (Jim) Guffey of department 707 of the Respondent's parent organ-ization in Chicago which had something indefinite to do with "employeemorale,employee relations," according to McDermott.Until that time what opposition to the affiliation there was had been limited tothe dissident few who grumbled, if at all, among themselvesThere had been andwas no organized oppositionor a singleovert act of opposition at the Fenway storeuntil after Guffey arrived to organize it. In other words, undercover operators likeGannon had proved incapable of implementing the opinions expressed by GroupManager McDermott in his speeches of January 20-21.Gannon did, however,locate Angelo Giammasi among the dissenters.Immediately after Guffey registered at the Braemore Hotel things began to happenand organized opposition to the affiliated Council appeared to form.The day after Guffey's arrival, Giammasi, purporting to act as "Administratorof Local 1" of an unaffiliated Council, requested the Respondent to reopen theexisting agreement on wages.This request was 10 days toolate as the agreementprovided for such reopening on February 1.On the second day after Guffey's arrival, notice of Giammasi's purportedappoint-ment as such "Administrator" was posted in the Fenway store.On the third day after Guffey's arrival, Respondent's supervisorswere selecting"loyal and trusted" employees whom they sent outside the store to Guffey, whoformed them into committees at "top secret" meetings-"top secret"because, asGuffey himself stated, they were in violation of the Taft-Hartley Act-to reorganizeand revive an unaffiliated council.Guffey was not stupid, he knew when he wasviolating the Taft-Hartley Act.On the fourth day after Guffey's arrival, Giammasi picked up a "grievance com-mittee" and purported to discuss a grievance with the Respondent'smanagement-but this grievance had already been reported to and, more important, had beendecided by Guffey prior to the alleged grievance meeting between Giammasi andRespondent.And when the store management's decision, which turned out to beidentical with that previously and privately announced by Guffey, was given, publicnotices regarding the "successful" prosecution thereof by the unaffiliated Councilwere posted, thus giving an appearance of substance to that organization.This sameroutine was repeatedagainon February 16 and thereafter.' 32 LRRM 1412. SEARS ROEBUCK AND COMPANY253But the affiliated Council filed charges of refusing to bargainagainst the Respond-ent on February 17.-It happened that Guffey was back in Bostonagain.So on February 18, a groupof these selected "loyal and trusted" employees met in Attorney Schumb's officewhere, at the suggestion and under the direction of Guffey, they elected or appointedofficers of this unaffiliated Council.Gannon was rewarded with the office of"Coordinator," an office nowhere to be found in the constitution and bylaws of theCouncil.In addition, these officers executed the non-Communist affidavits requiredby Section 9 (h) of the Act as a condition precedent to the right of a union to bargainwith an employer, affidavits which Guffey produced.They then decided to moveimmediately to reopen the contract with the Respondent-some 18days after thecontract reopening date of February 1.A mere reading of the facts leaves no question of doubt but that there wouldhave been no Local No. I of an unaffiliated Council if it had not been for the everpresent-except at the hearing-Guffey and, therefore, the Respondent.Respondentselected the personnel for an unaffiliated Council and sent them to Guffey whoorganized them into an unaffiliated Council and thereafter dominated its administra-tion.In fact it was McDermott himself who named the new organization whenhe added "Unaffiliated" to the name of the Council.At the hearing, the Respondent originally objected to any testimony regarding"a Mr. Guffey," referring to it as a "side excursion," on the ground that no relation-ship between Guffey and the Respondent had been shown.This objection wassubsequently changed and became that no authority had been proved for "Mr.Guffey" to speak for the Respondent on labor matters. The facts, however, speakto the contrary.The Respondent's supervisors, who selected and dispatched theseemployees to Guffey to be formed into committees to help recreate an unaffiliatedcouncil, not only permitted those employees to leave their work at will, contraryto store rules, but, in fact, paid them for the time so spent.Signed declaration ofrights cards were to be given to Store Supervisor Gillespie in the absence of Guffey.The cooperation and coordination between the Respondent's store supervisory staffand Guffey throughout the period of the formation of the unaffiliated Councilleaves no doubt but that Guffey had and exercised, with the Respondent's consentand approval, authority to speak for the Respondent on labor matters.In truth and in fact the Respondent hardly denies the findings made above as,in its brief, it contends that "an employer may legally assist a contracting Unionin a raid during a term of the contract" citing the Intermediate Report inAshlandCrafts, Inc., supra,as its authority.However, even in the cited case, the assistance,said there to be permissible, did not go to the extent of creating, forming, payingfor, and dominating a labor organization.The Respondent's argument, here made,reaches the absurd result of nullifying Section 8 (a) (2) of the Act, if once anemployer has executed a labor agreement with a certified union. Such is not thelaw.32The Respondent also argues that its own and Guffey's activities are protectedunder the "free-speech" section of the Act.Section 8 (c) of the Act is carefullylimited to "the expressing of any views, argument, or opinion" which does notencompass the activities and financial assistance given the unaffiliated Council bythe Respondent, Gillespie, Grue, Guffey, Melnick,et al.The unaffiliated Council was not a continuation or successor of the Council. Itwas a new organization.The only similarity existing between the unaffiliatedCouncil and the Council was the fact that neither was an affiliated union which,incidentally,was the only assurance of authority Respondent demanded prior tonegotiating with the unaffiliated Council as the "bargainingagent" for the employeesin the Fenway store unit.The officers of the unaffiliated Council "elected" underthe direction and supervision of Guffey were 100 percent different from those ofthe Council, while the membership thereof was to all intents and purposes non-existent as the greatest number even Guffey claimed to have on cards was 50. Theunaffiliated Council made no attempt to comply with the constitution and bylawsof the Council.Even the name bestowed on it by Respondent was different.Nodues were collected until March and few, if any, then.No expenses could be, orhave been, paid by the unaffiliated Council. In fact, Guffey and Respondentsucceeded in creating a facade of an unaffiliated labor organization in order thatthe Respondent could appear to bargain with it.Even this facade became dormantas soon as Guffey left Boston. Its last meeting was the dinner paid for 1" Guffey.The undenied facts prove, and the Trial Examiner finds, that the Respondent hasdominated and interfered with the formation and administration of the unaffiliated32N LR B v. LRooney & Sons Furniture MfgCo , 206 F 2d 730 (C. A 9). 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDCouncil and contributedfinancial andother supportto it in violation of Section 8 (a)(1) and(2) of the Act.Thatbrings up the questionof the applicabilityof the schism doctrine and thecontract-bar rule again.As shown bythe casescited byRespondent,neitherof thoserulespurports to applyin a situationwhere 1 of the2 allegedly competing labororganizations is company dominated.A holding to the contrarywould not be goodlaw asitwould amountto grantingan employer carte blancheto commitany unfairlabor practicehe mightcare to commitafteronce signinga laboragreement with alabororganization and thusnullify theguaranteesof the Act.Although the un-affiliatedCouncil has been found to be a newand distinct organizationfrom theCouncil,the resultwould be the same if it had been found to bethe same organiza-tion for, inthat event, the Respondent, by its own actions indominating its admin-istration,would have disqualified the unaffiliated Councilunder Section 8 (a) (2)of the Act fromcontinuingto actas the bargainingagent of the employees.Thus ifthe contract-bar rule werepermittedto operate for the durationof the existing agree-ment, it would merelymean thatthe employer had succeeded by itsown unfair laborpractices in disfranchising its employeesfor theremainder of the contractterm thusfurther nullifying the Act.The present is a case where the Board's certificationof the Council could have beenamended by the substitution of the name of the affiliatedCouncilin the place andstead ofthat of the Council, as hasbeen done in cases withoutnumber heretofore.Respondent'sprecipitate action in organizing,recognizing,and bargainingwith theunaffiliated Council, however,made the pursuitof any such course ofactiona purelyfutile act.By its actions Respondentnullified the right of the affiliated Council torepresentthe Fenwayunitemployees, a right gained both by the affiliation move ofJanuary 21, 1953, and also by reason of the employees' evenmore concrete expressionby way of duespaymentsof theirdesiresto be represented by it.Respondent'scorrespondence proves thatitwas not going to bargainwith theaffiliatedCouncil in anyunitat anytime.As a more affirmativestepto achieve thesame result, the Respondenthad its agent,Guffey, form anotherlabor organizationso that the Respondent could purport to bargainwithit instead of having to bargainwiththe affiliatedCouncil.By so doing the Respondent also violated Section 8 (a)(5) of the Act as well as8 (a) (2).Thereforethe Trial Examiner findsthat theRespondent refusedon January 22and February 1, 1953, andat all timesthereafter, to bargain with the affiliated Councilas the representativeof the majorityof its employees in the appropriate unit at theFenway storein violation of Section 8 (a) (1) and(5) of the Act.4.Thedefense of conspiracyAlmostfrom the commencement of this hearing, the Respondentchargedthat thisproceeding resultedfrom a conspiracy betweenthe personnel(unnamed) of theRegionalOffice and theofficialsof theRetailClerks, aimedat forcingthe Respondentto recognize and bargainwith the Unionas the bargaining representative of itsemployees.In accordancewith his ownpersonal rulefollowing theenunciationof such acharge of wrongdoing against any Board agent,theTrialExaminer permittedRespondentunfettered libertyof examinationand cross-examination in its efforts toprove suchcharge.The result was that untoldamounts of the time of the hearing were spent in cross-examining witnesses regardingtheirprehearing interviewswith, andstatements givento,FieldExaminer Shooerand Attorney Kowal.On one occasion,Respondent'sattorney even made a statement regarding settlement suggestions madeby AttorneyKowal in a prehearing settlement conference.The time soconsumedproducedevidencethatstatementstaken by AttorneyRoitmanwere turned over for the use ofthe General Counsel,that Roitman was present during parts of some of the interviewsby Board personnel,allof whichappearsperfectlyproper as Roitman was thenattorney for arecognizedparty to theproceeding.It also produced an answer by thewitnessHession, whichthe Respondenthas misinterpreted to imply thatRoitmanwrote Hession's statement for Hession to memorize.Even assuming Respondent'smisinterpretationto be correct, the corroborationof Hession'stestimony by theRespondent'switnessGillespie proves thatHession was tellingthe truth.Otherwise, it proved that Shooer and Kowal were scrupulouslyand conscientiouslyperforming the duties imposed uponthem by the Act and bythe Rules and Regula-tionsof theBoard.Furthermore, it showed that what Respondent chose to refer toas a "persecution" developed froma divergence of opinionbetween theRespondentand the General Counsel as to the law applicable,a notuncommonphenomenon inany legal proceeding. SEARS ROEBUCK AND COMPANY255The Respondent also points to a letter dated February18, 1953,over the signatureof BernardL. Alpert,Regional Director,dismissing a petition for decertification atone of Respondent's stores in the following language:Itdoes not appear that further proceedings are warranted inasmuch as thecollective bargaining agreement currently in effect between the Company andLocal 1635,RetailClerksInternational Association,AFL, constitutes a bar toinvestigation of representatives at this time.And, dehorsthe record,italso points to the factthat,since the conclusion of theinstant hearing,the Regional Director has dismissed the casesbrought bythe RetailClerksin the other three appropriate units in the Boston area similar to the presentone, citing this act as proof that the Regional Director did not consider the evidenceherein sufficient to sustain the allegations of the complaint.Underthe Rules and Regulations of the Board, it is the duty of the TrialExaminer-not the Regional Director-to pass uponthe sufficiencyof the evidence presentedin the instant case, so that the opinion of said Regional Director on that matter, ifhe intended to expressany such bydismissing the other three cases,is completelyimmaterial.As those 3 cases are not beforethe TrialExaminer for decision, itwould be highly injudicious, if not impertinent, for the writer to express any opinionregarding the dismissal of those 3 cases.As to the quotedportion of the letterdated February13, assuming the facts ofthat case to be identical to those presented here, it is obvious from the conclusionsreached in this report that the author could not quarrel with the legal conclusionregarding the contract reached by the Regional Director therein 33This againshows that the fundamental difference between the Respondent and the Regionalpersonnel was one of law-and not, as chargedby theRespondent,a conspiracyor a persecution.Therefore,the Trial Examiner finds this alleged defense of conspiracy to be with-out merit.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, intimate,and substantial relation totrade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V.THE REMEDYHaving foundthatRespondent has engaged in certain unfair labor practices, theundersigned will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policiesof the Act.Ithaving been found that the Respondent initiated,sponsored, interfered with,dominated the formation and administration of the unaffiliatedCouncil,and con-tributed financial and other support to it, it willthereforebe recommended that theRespondent cease and desist from all interferencewithand support of the unaffiliatedCouncil,and further,that the Respondent disestablish said unaffiliated Council as therepresentativeof any of itsemployees for the purpose of dealing with it concerninggrievances,labor disputes,wages, hours of employment,or other conditions of em-ployment,and thatthe Respondent refrain from recognizing the unaffiliated Council,or any successor thereto, forany of theforegoing purposes.33Charles Beck Machine Corporation,107 NLRB 874 This case was decided by theBoard after the above had been typed on stencilsAs this case is a representation casehaving almost identical facts to those of the instant case, it appears to be decisive of Re-spondent's main contentions here In that case the Board saidThe Board,with judicial approval,has held that a mere change in affiliation doesnot change the identity of the bargaining agent3As the Petitioner,by virtue of theaffiliation action,has become in fact the collective bargaining agent, and as such con-tinues to be bound by the terms of the existing contract for the remainder of its term,we find that the contract serves as a bar to the present petitionAccordingly, wefind that no question concerning representation exists and we shall dismis' thepetition3Harris-Woodson Co, Inc,77 NLRB 819; 85 NLRB1215;enfd 179 F 2d 720(C A 4, 1950) ;Michigan Bell Telephone Co, Inc,85 NLRB 303 In theHarris-Woodsoncase,the court said of a union which, like the Association herein, had changedits affiliation :"The identity of that representative,composed entirely of the Com-pany's employees, was not changed either by its change of name or its change of affilia-tion'CfPepper&Potter, In,c v Local977, 103 F Supp.084 (S D N Y , 1952) 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt having been found that the Respondent has failed and refused to bargain collec-tively with the affiliated Council as the exclusive representative of its employees in theappropriate unit at the Fenway store, it will therefore be recommended that theRespondent, upon request, bargain collectively with the affiliated Council as the rep-resentative of such ;employees, with respect to their rates of pay, wages, hours ofemployment, and other conditions of employment and, if an agreement is reached,embody its terms in a signed agreement.Since the unfair labor practices found to have been committed by the Respondentgo to the very heart of the Act and indicate an intent to interfere generally with therights of the employees guaranteed by the Act, the preventative purposes of the Actwill be thwarted unless the order is coextensive with the threat.Therefore, in order tomake more effective the interdependent guarantees of Section 7 and to prevent arecurrence of the unfair labor practices which burden and obstruct commerce, it willbe recommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Sears Roebuck Employees' Council, Local 1635, Retail Clerks InternationalAssociation, AFL (the affiliated Council), and Sears Roebuck Employees' Council(unaffiliated) (the unaffiliated Council), and its Local No. 1 are each labor organiza-tions within the meaning of Section 2 (5) of the Act.2.All selling and nonselling employees employed at the Respondent's Fenwaystore excluding group office personnel, executives, personnel department employees,lease department employees, cafeteria personnel, service station employees, driversand helpers, guards, professionals, and supervisors as defined in the Act constitutea unit appropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.3.Sears Roebuck Employees' Council, Local 1635, Retail Clerks InternationalAssociation,AFL, has been at all times since January 21, 1953, and now is, theexclusive representative of all the employees in the aforesaid appropriate unit forthe purposes of collective bargaining within the meaning of Section 9 (a) of the Act.4.By failing and refusing to bargain collectively on January 22, 1953, and at alltimes thereafter, as found above, with Sears Roebuck Employees' Council, Local1635, Retail Clerks International Association, AFL, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1) (5)of the Act.5.By dominating and interfering with the formation and administration, by con-tributing financial and other support to, and by recognizing and dealing with theunaffiliated Council, as found above, the Respondent has engaged in and is engaginginunfair labor practices within the meaning of Section 8 (a) (1) (2) of the Act.6.By interfering with, restraining, and coercing its employees, as found above, inthe exercise of the rights guaranteed to them by Section 7 of the Act, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of Vie Act.[Recommendations omitted from publication.]MONTGOMERY '"TARD & Co.andINTERNATIONAL BROTHERHOOD Or,TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA,WAREHOUSE, MAIL ORDER AND DISTRIBUTION WORKERS' LOCAI, No.838,AFL, PETITIONER.Cases Nos. 17-RC-.1753 and 17-RC-1788.October 5,1954Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before William J.110 NLRB No. 29.